Exhibit 10.1

ANNEX A TO FRAMEWORK DEED

 

Grundstückskaufvertrag

mit Auflassung

zwischen

RHM Klinik- und Altenheimbetriebe

GmbH & Co. KG

als Verkäufer

und

MPT RHM Sonnenwende S.à r.l.

MPT RHM Klaus S.à r.l.

MPT RHM Vesalius S.à r.l.

MPT RHM Park S.à r.l.

MPT RHM Fontana S.à r.l.

MPT RHM Christiaan S.à r.l.

und

MPT RHM Hillersbach S.à r.l.

als Käufer

Property Purchase Agreement

with Transfer of Title

between

RHM Klinik- und Altenheimbetriebe

GmbH & Co. KG

as Seller

and

MPT RHM Sonnenwende S.à r.l.

MPT RHM Klaus S.à r.l.

MPT RHM Vesalius S.à r.l.

MPT RHM Park S.à r.l.

MPT RHM Fontana S.à r.l.

MPT RHM Christiaan S.à r.l.

and

MPT RHM Hillersbach S.à r.l.

as Purchaser

 



--------------------------------------------------------------------------------

(in Bezug auf die Einzelnen Kaufobjekte, die von ihm erworben wurden, der
“Käufer” und zusammen mit allen anderen Käufern der “Käufer”)

und

MPT Operating Partnership, L.P.

als Garantiegeber

Verkäufer und Käufer zusammen die “Parteien” und jeweils einzeln eine “Partei”

13. September 2013

(in relation to the relevant Individual Purchase Object purchased by it, the
“Purchaser” and, collectively with all other Purchasers, the “Purchaser”)

and

MPT Operating Partnership, L.P.

as Parent Guarantor

the Seller and the Purchaser collectively, the “Parties” and individually a
“Party”

13 September 2013

 

 

2



--------------------------------------------------------------------------------

Inhaltsübersicht

 

§ 1 Grundbuchstand

     4   

§ 2 Kaufgegenstand; Einzelne Kaufobjekte

     6   

§ 3 Verkauf

     7   

§ 4 Kaufpreis

     8   

§ 5 Sicherheit der Muttergesellschaft

     18   

§ 6 Rechte des Käufers bei Mängeln

     18   

§ 7 Besitzübergang

     33   

§ 8 Auflassungsvormerkung

     37   

§ 9 Auflassung

     39   

§ 10 Belastungsvollmacht

     39   

§ 11 Beauftragung des Notars

     42   

§ 12 Bevollmächtigung der Notariatsangestellten

     43   

§ 13 Kosten, Grunderwerbsteuer

     45   

§ 14 Rücktritt

     45   

§ 15 Sonstiges

     51   

§ 16 Anlagen

     54   

 

3



--------------------------------------------------------------------------------

§ 1

Grundbuchstand

 

1. Der Verkäufer ist im Grundbuch als Eigentümer bzw. Erbbauberechtigter des in
Anlage 1.1 (Deed) näher beschriebenen Grundbesitzes eingetragen.

 

2. Die in Anlage 1.1 aufgeführten Belastungen des in Anlage 1.1 beschriebenen
Grundbesitzes in Abteilung II des Grundbuchs werden vom Käufer einschließlich
der in den jeweiligen Bewilligungsurkunden enthaltenen schuldrechtlichen
Vereinbarungen unter diesbezüglicher Freistellung des Verkäufers mit Wirkung ab
dem Tag des Besitzübergangs ohne Anrechnung auf den Kaufpreis übernommen.

Der Verkäufer verpflichtet sich, keine weiteren Belastungen in die Grundbücher
eintragen zu lassen und auch keine weiteren Belastungen an denen der Käufer
nicht mitgewirkt hat zu bewilligen, mit Ausnahme solcher, die in dieser Urkunde
vorgesehen sind.

Belastungen des in Anlage 1.1 beschriebenen Grundbesitzes in Abteilung III des
Grundbuchs werden vom Käufer nicht übernommen. Alle Rechte und Ansprüche
betreffend die derzeit eingetragenen oder immer noch bestehenden Rechte (z.B.
auf Löschung, Rückgewähr oder Briefherausgabe, Eigentümergrundschulden) werden
mit Wirkung ab Eigentumswechsel an den Käufer abgetreten.

Section 1

Status of the Land Register

 

1. The Seller is registered in the land register as the owner and the holder of
a hereditary building right of the real properties described in more detail in
Annex 1.1 (Deed).

 

2. The Purchaser assumes the encumbrances of the real properties described in
Annex 1.1 as listed in Annex 1.1 for Sec. II of the land register, including the
agreements under the law of obligations that are contained in the respective
approval deeds for these encumbrances, releasing the Seller in this regard,
effective as of the date of Transfer of Possession and without this being
charged against the Purchase Price.

The Seller undertakes to refrain from having any other encumbrances registered
in the land registers and from approving any further changes other than those
with respect to which the Purchaser participated in the creation or as
contemplated under this Deed.

Encumbrances of the real property described in Annex 1.1, Sec. III of the land
register are not assumed by the Purchaser. All rights and claims concerning of
rights that have been entered or are still existing and that concern the object
of sale (e.g. regarding the dissolution, restitution or surrender of
certificates, owner land charges) are ceded upon the transfer of ownership to
the Purchaser.

 

 

4



--------------------------------------------------------------------------------

3. Der Verkäufer stimmt der Löschung/Pfandfreigabe der in Abteilung III des
Grundbuchs eingetragenen und nicht vom Käufer übernommenen Belastungen zu. Die
Parteien bewilligen und beantragen die Löschung/Pfandfreigabe dieser Belastungen
im Grundbuch nach Maßgabe der Bewilligungen der Berechtigten.

3. The Seller consents to the deletion of the encumbrances/release
(Pfandfreigabe) of the encumbrances that are recorded in Sec. III of the land
register which are not assumed by the Purchaser. The Parties approve
(bewilligen) and request (beantragen) the deletion/release of these encumbrances
in the land register in accordance with the consents given by those entitled.

 

Der Notar hat für den vorstehenden Grundbesitz das elektronische Grundbuch am
Tag der Beurkundung eingesehen. Auf dieser Grundlage bestätigt der Notar hiermit
den in § 1.1 in Verbindung mit Anlage 1.1 aufgeführten Eintragungsstand.

The Notary has examined the electronic land register for the above mentioned
real property on the date of the notarisation. Based thereon, the Notary hereby
confirms the registration status listed in Sec. 1.1 in conjunction with Annex
1.1.

 

4. Neben den in Abteilung II des Grundbuchs sowie den in Anlage 7.6 aufgeführten
Belastungen, übernimmt der Käufer ohne Anrechnung auf den Kaufpreis alle etwa
bestehenden Baulasten und sonstige öffentlich-rechtliche Belastungen,
Eintragungen im Altlastenkataster und öffentlichen Lasten gemäß § 25 Abs. 6
Bundesbodenschutzgesetz (BBodSchG) und etwaige wasser (haushalts-)rechtliche
Pflichten sowie etwa bestehende, nicht im Grundbuch eingetragene Belastungen
sowie nachbarrechtliche Beschränkungen. Die Bestimmungen des § 6.2 bleiben
hiervon unberührt.

4. In addition to the encumbrances set forth in Sec. II of the land register and
those listed in Annex 7.6, the Purchaser assumes without this being charged
against the Purchase Price any and all existing building charges and other
public charges, any entries in the register of contaminated sites and public
charges under Sec. 25 para. 6 German Soil Protection Act and any obligations
under the laws pertaining to water (balance) and waterways as well as any
existing encumbrances and restrictions under law relating to neighbours that are
not registered in the land register. This is without prejudice to the provisions
in Sec. 6.2.

 

 

5



--------------------------------------------------------------------------------

Der Notar hat das Baulastenverzeichnis und das Altlastenkataster nicht
eingesehen. Der Notar hat die Parteien darauf hingewiesen, dass sich
grundstücksbezogene öffentliche Verpflichtungen aus Eintragungen in bei der
zuständigen Behörde geführten Baulastenverzeichnissen und Altlastenkataster
ergeben können. Der Käufer wurde auf die Möglichkeit der Einsichtnahme in diese
Verzeichnisse hingewiesen und hatte Gelegenheit auf seinen Wunsch eine Vollmacht
des Verkäufers zur Einsichtnahme zu erhalten.

The Notary has neither inspected the register of building charges nor the
register of contaminated sites. The Notary informed the Parties that public
obligations related to the real properties may result from entries in registers
of building charges and contaminated sites that are maintained at the competent
authority. The Purchaser was informed that it is possible to examine the
registers of building charges and contaminated sites and had the opportunity to
receive, if requested, an authorization from the Seller to review the registers.

 

§ 2

Kaufgegenstand; Einzelne Kaufobjekte

 

1. “Kaufgegenstand” ist der in § 1 in Verbindung mit Anlage 1.1 näher
bezeichnete Grundbesitz sowie die dort näher bezeichneten Erbbaurechte,
aufgeteilt in die dort näher bezeichneten einzelnen Kaufobjekte (die “Einzelnen
Kaufobjekte”).

Section 2

Purchase Object; Individual Purchase Objects

 

1. The “Purchase Object” consists of the real properties and hereditary building
rights described in more detail in Sec. 1 in conjunction with Annex 1.1, divided
into individual purchase objects as further specified therein (the “Individual
Purchase Objects”).

 

2. Der Kaufgegenstand umfasst keine Betriebsvorrichtungen im Sinne von § 68 Abs.
2 Satz 1 Nr. 2 BewG. Nicht Teil des Kaufgegenstandes sind außerdem etwaiges
Zubehör sowie sonstige bewegliche Sachen, die vorübergehend von dem oder den
bisherigen Nutzer(n) des Kaufgegenstandes eingebracht wurden, sowie alle fest
verbundenen Sachen, die Scheinbestandteile des Kaufgegenstandes im Sinne von §
95 BGB sind.

2. The Purchase Object does not include business fixtures
(Betriebsvorrichtungen) within the meaning of Sec. 68 para. 2 sent. 1 no. 2 of
the German Valuation Act (Bewertungsgesetz - BewG). It does also not include any
appurtenances (Zubehör) or any other movable items brought in temporarily by the
former user(s) of the Purchase Object and such fixed fixtures and fittings which
qualify as non-integral parts (Scheinbestandteile) of the Purchase Object within
the meaning of Sec. 95 German Civil Code (Bürgerliches Gesetzbuch – BGB).

 

 

6



--------------------------------------------------------------------------------

3. Soweit der Kaufgegenstand Betriebsvorrichtungen enthält, die wesentliche
Bestandteile des Kaufgegenstandes im Sinne der §§ 93, 94 BGB und daher nicht
dinglich vom Kaufgegenstand zu trennen sind (die “Festen Einbauten”),
vereinbaren die Parteien, dass diese Festen Einbauten dennoch von dem Verkauf
gemäß § 3 ausgeschlossen werden. Darüber hinaus vereinbaren die Parteien, dass
der Verkäufer ab dem Besitzübergang der wirtschaftliche Eigentümer der Festen
Einbauten bleibt, d. h., die Festen Einbauten werden wirtschaftlich weiterhin
dem Verkäufer schuldrechtlich zugeordnet und der Verkäufer hat das
Aneignungsrecht an den Festen Einbauten, wenn diese von dem Kaufgegenstand
getrennt werden.

3. To the extent the Purchase Object contains business fixtures
(Betriebsvorrichtungen) which qualify as integral parts (wesentliche
Bestandteile) of the Purchase Object within the meaning of Sec. 93, 94 BGB and
which can, therefore, not be separated from the Purchase Object in rem (the
“Immoveable Fixtures”), the Parties agree that such Immoveable Fixtures shall,
nevertheless, be excluded from the sale agreement pursuant to Sec. 3. The
Parties further agree that, as from the Transfer of Possession, the Seller shall
continue to be the beneficial owner of the Immoveable Fixtures, i.e., the
Immoveable Fixtures shall continue to be economically allocated to the Seller on
a contractual basis (schuldrechtlich zugeordnet), and the Seller shall be
entitled to acquire the legal ownership (Aneignungsrecht) of the Immoveable
Fixtures when being separated (getrennt) from the Purchase Object.

 

§ 3

Verkauf

Der Verkäufer verkauft hiermit an den jeweiligen in Anlage 1.1 aufgeführten und
dies annehmenden Käufer den Kaufgegenstand.

Section 3

Sale

The Seller hereby sells to the respective Purchaser specified in Annex 1.1,
which accepts the sale, the Purchase Object.

 

 

7



--------------------------------------------------------------------------------

§ 4

Kaufpreis

 

1. Der “Gesamtkaufpreis” für den Kaufgegenstand ist der Gesamtbetrag der
Kaufpreise für die in Anlage 1.1 aufgeführten Einzelnen Kaufobjekte, die unter
diesem Vertrag an den Käufer übertragen werden. Werden alle Einzelnen
Kaufobjekte an den Käufer übertragen werden, beträgt der Gesamtkaufpreis:

Section 4

Purchase Price

 

1. The “Total Purchase Price” for the Purchase Object is the total of the
Purchase Prices for those Individual Purchase Objects listed in Annex 1.1 that
are transferred to the Purchaser based on this Agreement. In the event that all
Individual Purchase Objects are transferred to the Purchaser, the Total Purchase
Price amounts to:

 

EUR 175.000.000

(in Worten.: einhundertfünfundsiebzig Millionen Euro)

Der “Kaufpreis” für jedes Einzelne Kaufobjekt ergibt sich aus Anlage 1.1.

EUR 175,000,000

(in words: one hundred and seventy five million Euros)

The “Purchase Price” for each Individual Purchase Object is specified in Annex
1.1.

 

2. Der Gesamtkaufpreis ist fällig am letzten Bankarbeitstag (Düsseldorf) des
Kalendermonats, in dem der Notar dem Käufer bestätigt hat, dass die
nachfolgenden Zahlungsvoraussetzungen für den Kaufgegenstand kumulativ gegeben
sind (die “Fälligkeitsmitteilung”), jedoch frühestens am letzten Bankarbeitstag
im Oktober 2013. Die Fälligkeitsmitteilung muss dem Käufer jedoch spätestens
zehn (10) Bankarbeitstage vor Ende des Kalendermonats zugehen, damit der
Gesamtkaufpreis zum letzten Bankarbeitstag dieses Kalendermonats fällig wird.
Geht die Fälligkeitsmitteilung dem Käufer erst später zu, wird der
Gesamtkaufpreis erst zum letzten Bankarbeitstag des folgenden Kalendermonats
fällig. Der Käufer ist jedoch in diesem Fall zur Zahlung noch im laufenden
Kalendermonat (jedoch nicht vor dem letzten Bankarbeitstag im Oktober 2013)
berechtigt, um einen Besitzübergang am ersten Kalendertag des Folgemonats
herbeizuführen.

2. The Total Purchase Price is due on the last bank working day (Düsseldorf) of
the calendar month in which the Notary has confirmed to the Purchaser that the
conditions precedent for payment hereinafter enlisted have all been satisfied
with respect to the Purchase Object (the “Maturity Notice”), however, at the
earliest on the last bank working day of October 2013. The Purchaser, however,
must receive the Maturity Notice at the latest ten (10) bank working days before
the end of the calendar month in order for the Total Purchase Price to become
due on the last bank working day of that calendar month. In the event that the
Purchaser receives the Maturity Notice after such date, the Total Purchase Price
only becomes due on the last bank working day of the following calendar month.
In such case, the Purchaser is, however, entitled to pay the Total Purchase
Price within the current calendar month (but not before the last bank working
day of October 2013) in order to cause Transfer of Possession to occur on the
first calendar day of the following month.

 

  a) Die Eintragung einer Auflassungsvormerkung zu Gunsten des Käufers

  a)

The registration with the Land Register of the relevant Individual Purchase
Object

 

 

8



--------------------------------------------------------------------------------

  im Grundbuch des jeweiligen Einzelnen Kaufobjekts, und zwar mit Rang nur nach
den in § 1 in Bezug genommenen Belastungen und nach solchen Belastungen, bei
deren Bestellung der Käufer mitgewirkt hat, ist erfolgt.

  of a priority notice of conveyance in favour of the Purchaser ranking only
junior to the encumbrances referred to in Sec. 1 and junior to those
encumbrances which were created with the cooperation of the Purchaser has
occurred.

 

  b) Dem amtierenden Notar liegen alle erforderlichen Unterlagen für die
Löschung der vom Käufer nach diesem Vertrag nicht übernommenen Belastungen in
Abteilung II oder Abteilung III des Grundbuchs vor (die Unterlagen sind jeweils
in vollzugsfähiger Form und entweder auflagenfrei oder nur unter Auflagen, die
aus dem Kaufpreis erfüllt werden können).

  b) The officiating Notary has in his possession all necessary documents for
the deletion of such encumbrances in Sec. II or in Sec. III of the land register
which are not assumed by the Purchaser (such documents all in executable form
and either without any conditions or only under conditions that can be fulfilled
out of the Purchase Price) pursuant to this Agreement.

 

  c) Dem amtierenden Notar liegen schriftliche Erklärungen der zuständigen
Gemeinden vor, dass gesetzliche Vorkaufsrechte für sie nicht bestehen oder nicht
ausgeübt werden, oder die Frist zur Ausübung eines gesetzlichen Vorkaufsrechts
gemäß § 28 Abs. 2 Satz 1 BauGB ist abgelaufen.

  c) The officiating Notary has in his possession written declarations of the
relevant local communities that statutory pre-emption rights in their favour do
not exist or will not be exercised, or the deadline for the execution of any
statutory pre-emption rights as set forth in Sec. 28 para. 2, first sentence of
the German Building Code has expired.

 

  d) Die zu diesem Kaufvertrag und seiner Durchführung etwa erforderlichen
sonstigen Genehmigungen oder Urkunden (mit Ausnahme der
Unbedenklichkeitsbescheinigung des Finanzamtes) liegen vor.

  d) Other permits and approvals or deeds required for this Agreement and its
implementation (other than clearance certificates from the tax office) are
present.

 

  e) Nur im Hinblick auf das Einzelne Kaufobjekt Nr. 4 [Park Klinik]: Die
Zustimmung des Erbbaurechtsgebers des Einzelnen Kaufobjekts zu der Veräußerung
und Vermietung liegt vor.

  e) Only with respect to the Individual Purchase Object No. 4 [Park Klinik]:
The consent of the grantor of the hereditary building right relating to the
Individual Purchase Object to the disposal and lease is present.

 

 

9



--------------------------------------------------------------------------------

3. Sofern (i) der Gesamtkaufpreis nicht innerhalb von drei Monaten nach dem
heutigen Tag gemäß § 4.2 fällig geworden ist und (ii) eine der Parteien der
anderen Partei schriftlich oder per Telefax (mit Kopie an den Notar) anzeigt,
dass sie Teilvollzug nach diesem § 4.3 wählt, gilt Folgendes:

 

  a) Die Kaufpreise für Einzelne Kaufobjekte, die insgesamt mindestens 75% des
Gesamt-EBITDARM des Kaufgegenstands gemäß Anlage 1.1 (der “Portfoliogrenzwert”)
erreichen, sind fällig am letzten Bankarbeitstag (Düsseldorf) des
Kalendermonats, in dem der Notar dem Käufer bestätigt hat, dass die in § 4.2
lit. a) – e) genannten Zahlungsvoraussetzungen für diese Einzelnen Kaufobjekte
kumulativ gegeben sind (diese Bestätigung ist dann ebenfalls eine
“Fälligkeitsmitteilung”), unter der Voraussetzung, dass diese Einzelnen
Kaufobjekte, für die der Notar dem Käufer bestätigt hat, dass die in § 4.2 lit.
a) bis e) genannten Zahlungsvoraussetzungen gegeben sind, die Einzelnen
Kaufobjekte Nr. 1 [Klinik Sonnenwende, Rhein-Haardt-Klinik and Dürkheimer Höhe],
Nr. 2 [Klaus-Miehlke-Klinik], Nr. 4 [Park Klinik] und Nr. 5
[Psychotherapeutische Klinik and Fontana Klinik] miteinbezieht (die
“Unabdingbaren Einzel-Mietobjekte”), es sei denn der Käufer hat dem Verkäufer
schriftlich (mit Kopie an den Notar) bestätigt, dass er auf die Einbeziehung
eines oder mehrerer Unabdingbarer Einzel-Mietobjekte verzichtet.

3. If (i) the Total Purchase Price has not become due pursuant to Sec. 4.2
within three months after the date hereof and (ii) one of the Parties has
informed the other Party in writing or by fax (with a copy to the Notary) that
it opts for partial closing under this Sec. 4.3, the following shall apply:

 

  a) The Purchase Prices for Individual Purchase Objects which in the aggregate
amount to at least 75% of the total EBITDARM for the Purchase Object as listed
in Annex 1.1 (the “Portfolio Threshold”) are due on the last bank working day
(Düsseldorf) of the calendar month in which the Notary has confirmed to the
Purchaser that the conditions precedent for payment listed in Sec. 4.2 lit. a)
through e) have all been satisfied with respect to such Individual Purchase
Objects (such confirmation also constitutes a “Maturity Notice”), provided that
those Individual Purchase Objects for which the Notary has confirmed to the
Purchaser that the conditions precedent for payment listed in Sec. 4.2 lit. a)
through e) have all been satisfied include the Individual Purchase Objects no. 1
[Klinik Sonnenwende, Rhein-Haardt-Klinik and Dürkheimer Höhe], no. 2
[Klaus-Miehlke-Klinik], no. 4 [Park Klinik] and no. 5 [Psychotherapeutische
Klinik and Fontana Klinik] (the “Must-Have Individual Leased Objects”), unless
the Purchaser has waived the inclusion of one or more of the Must-Have
Individual Leased Objects by written notice to the Seller with a copy to the
Notary.

 

 

10



--------------------------------------------------------------------------------

  b) Sofern ein Teilvollzug gemäß lit. a) stattgefunden hat, wird der Kaufpreis
für ein Einzelnes Kaufobjekt, der nicht nach lit. a) fällig geworden ist, fällig
am letzten Bankarbeitstag (Düsseldorf) des Kalendermonats, in dem der Notar dem
Käufer bestätigt hat, dass die in § 4.2 lit. a) – e) genannten
Zahlungsvoraussetzungen für das betreffende Einzelne Kaufobjekt kumulativ
gegeben sind (diese Bestätigung ist dann ebenfalls eine
“Fälligkeitsmitteilung”).

  b) If a partial closing pursuant to lit. a) has occurred, the Purchase Price
for an Individual Purchase Object which has not become due pursuant to lit. a)
is due on the last bank working day (Düsseldorf) of the calendar month in which
the Notary has confirmed to the Purchaser that the conditions precedent for
payment listed in Sec. 4.2 lit. a) through e) have all been satisfied with
respect to such Individual Purchase Object (such confirmation also constitutes a
“Maturity Notice”).

 

  c) § 4.2 Satz 2 bis 4 gilt jeweils entsprechend.

  c) Sec. 4.2 sentences 2 to 4 shall apply mutatis mutandis.

 

4. Die Übermittlung der Fälligkeitsmitteilung erfolgt per Telefax (00352
26890169) und Kurier (Absendung durch den Notar per Telefax ist
fälligkeitsbegründend). Der Notar wird dem Verkäufer unverzüglich eine Kopie der
Fälligkeitsmitteilung zukommen lassen.

4. The Maturity Notice shall be transmitted by facsimile (00352 26890169) and
courier (with the dispatch of the facsimile by the Notary triggering the
maturity). The Notary will provide the Seller without undue delay with a copy of
the Maturity Notice.

 

5. Der Verkäufer wird dafür Sorge tragen, dass die abzulösenden
Grundpfandrechtsgläubiger die entsprechenden Löschungsbewilligungen an den Notar
übermitteln und dem Notar die Verbindlichkeiten aus den eingetragenen
Grundpfandrechten mitteilen. Der Notar wird die Parteien hierüber sowie über die
Bankverbindung(en) auf die der Kaufpreis zu bezahlen ist, in der
Fälligkeitsmitteilung informieren. Der Verkäufer ist verpflichtet, die
Bankverbindung(en) dem Notar rechtzeitig mitzuteilen.

 

5. The Seller will ensure that the mortgagees that are to be discharged will
send the deletion consents to the Notary and inform the Notary of the
liabilities resulting from the registered mortgages. The Notary will inform the
Parties in the Maturity Notice thereof of the latter as well as of the details
of the bank account(s) to which the Purchase Price must be paid. The Seller is
obliged to notify the Notary of the bank account detail(s) in due time.

 

 

11



--------------------------------------------------------------------------------

6. Die Parteien sind sich darüber einig, dass es sich bei der
Fälligkeitsmitteilung um ein “vorausgehendes Ereignis” im Sinne von § 286 Abs. 2
Nr. 2 BGB handelt; der Käufer gerät daher in Verzug, wenn er die Zahlung nicht
rechtzeitig leistet, ohne dass es einer Mahnung des Verkäufers bedarf. Für die
Rechtzeitigkeit einer Zahlung nach dieser Vereinbarung ist das Datum der
unwiderruflichen Gutschrift des Geldbetrages auf den benannten Konten
maßgeblich. Sofern Zahlungen nicht rechtzeitig geleistet werden, ist der
jeweilige Betrag ab Fälligkeit mit 500 Basispunkten über dem gesetzlichen
Basiszinssatz (wie in § 247 BGB definiert) zu verzinsen. Der Verkäufer zeigt dem
amtierenden Notar und dem Käufer den Eingang des vollständigen Kaufpreises
unverzüglich schriftlich an.

6. The Parties agree that the Maturity Notice is a “preceding event” as defined
in Sec. 286 para. 2 No. 2 German Civil Code; therefore, the Purchaser shall be
in default if it fails to make the payment on time, without the necessity of a
warning from the Seller. With respect to the timeliness of a payment due under
this Agreement the date on which the amount of money is irrevocably credited to
the accounts specified shall be decisive. If payments are not made on time,
interest at a rate of 500 basis points above the legal base interest rate (as
defined in Sec. 247 BGB) must be paid on the respective amount beginning from
the date on which it becomes due. The Seller will notify the officiating Notary
and the Purchaser without undue delay in writing about the receipt of the full
Purchase Price.

 

7. Der in § 4.1 in Verbindung mit Anlage 1.1 genannte Kaufpreis enthält keine
Umsatzsteuer. Verkäufer und Käufer gehen übereinstimmend davon aus, dass es sich
bei der Übertragung des Kaufgegenstandes nicht um eine Geschäftsveräußerung im
Ganzen im Sinne von § 1 Abs. 1a UStG handelt. Der Verkäufer erklärt weder
hiermit noch zukünftig einen vollständigen oder teilweisen Verzicht auf die
Umsatzsteuerbefreiung nach § 4 Nr. 9 lit. a UStG hinsichtlich der Veräußerung
des Kaufobjekts oder eines Teils der Einzelnen Kaufobjekte mit Ausnahme des
Parkhauses, das Teil des Einzelnen Kaufobjekts Nr. 1 ist. Hinsichtlich des
Einzelnen Kaufobjekts Nr. 1 gilt § 4.9.

 

 

 

7. The Purchase Price payable under Sec. 4.1 in conjunction with Annex 1.1 does
not contain VAT. Purchaser and Seller share the view that the sale of the
Purchase Object does not constitute a transfer of a going concern pursuant to
Sec. 1 para 1a UStG. The Seller does not and shall not declare any waiver or
partial waiver of the VAT exemption pursuant to Sec. 4 No. 9 lit. a UStG
regarding the transfer of the Purchase Object or a certain portion of the
Individual Purchase Objects except for the parking garage which forms part of
the Individual Purchase Object No. 1. With respect to the Individual Purchase
Object No. 1, Sec. 4.9 applies.

 

 

12



--------------------------------------------------------------------------------

8. Für den Fall, dass das Parteiverständnis hinsichtlich des Nicht-Vorliegens
einer nicht umsatzsteuerbaren Geschäftsveräußerung im Ganzen vollständig oder
teilweise unzutreffend sein sollte und soweit die für den Verkäufer oder den
Käufer zuständige Finanzbehörde in einem endgültigen und nicht mehr änderbaren
Steuerbescheid entscheidet, dass es sich bei der Übertragung des gesamten oder
eines Teils des Kaufobjekts um eine nicht steuerbare Geschäftsveräußerung im
Ganzen im Sinne von § 1 Abs. 1a UStG handelt, gilt hinsichtlich der
umsatzsteuerlichen Behandlung insoweit Folgendes:

8. In case that the assumption of the Parties regarding the non-existence of a
non-VATable transfer of a going concern is fully or partially incorrect, and to
the extent the tax authority competent for the Seller or the Purchaser decides
in a final and irrevocable tax assessment notice that the sale of the Purchase
Object or parts thereof is a transfer of a going concern within the meaning of
Sec. 1 para. 1a UStG, as regards the VAT treatment, the following shall insofar
apply:

 

  a) Der Verkäufer hat dem Käufer innerhalb eines angemessenen Zeitraums nach
schriftlicher Aufforderung des Käufers alle vorhandenen Unterlagen in Kopie zur
Verfügung zu stellen, die für die Durchführung erforderlicher
Vorsteuerkorrekturen des Käufers gemäß § 15a UStG benötigt werden.

  a) The Seller is obliged to provide the Purchaser within due course and upon
the Purchaser’s written request with copies of all available documents that are
necessary for required input-VAT adjustments to be made by the Purchaser
pursuant to Sec. 15a UStG.

 

  b) Soweit Vorsteuerberichtigungen nach § 15a UStG, die auf vor dem
Besitzübergang gemäß § 7.1 geänderten Verhältnissen beruhen, nach dem
Besitzübergang zu Vorsteuererstattungen führen, hat der Käufer dem Verkäufer die
jeweilige Erstattung herauszugeben; dies gilt auch dann, wenn die betreffenden
Vorsteuern z. B. wegen Verrechnung mit

  b)

In case and to the extent that input-VAT adjustments according to Sec. 15a UStG
which originate from conditions existing prior to the Transfer of Possession
pursuant to Sec. 7.1 trigger input-VAT reimbursements after the Transfer of
Possession, the Purchaser shall pay those reimbursements to the Seller; this
payment shall also be made in case the input-VAT

 

 

13



--------------------------------------------------------------------------------

Umsatzsteuern des Käufers nicht an den Käufer ausbezahlt werden. Die
entsprechenden Zahlungen werden mit Ablaut eines jeden Kalenderjahres fällig.
Ansprüche des Verkäufers nach diesem Absatz verjähren nicht vor Ablaut von drei
Monaten, nachdem der Käufer ihn über den Erstattungsanspruch schriftlich
informiert hat.

reimbursement will not be paid to the Purchaser, e.g. due to the settlement of
the reimbursement amount with output-VAT of the Purchaser. The relevent payments
will be due at the end of each calendar year. Such claims of the Seller under
this paragraph shall become time-barred not before the expiration of three
months after the Purchaser has informed the Seller in writing about the
existence of such claims.

 

  c) Sollte das Finanzamt, eine Berichtigung gemäß § 15a UStG der von dem
Verkäufer oder einem Voreigentümer des Kaufobjekts geltend gemachten Vorsteuern
verlangen und den Käufer hierfür in Anspruch nehmen, und dies sich nicht daraus
ergibt, dass der Käufer das Parkhaus übertragen hat, ohne zur Umsatzsteuer zu
optieren, hat der Verkäufer im Innenverhältnis zum Käufer alle insoweit
zurückzuerstattenden Vorsteuern zu übernehmen. Die entsprechenden Zahlungen
werden mit Ablauf des Kalenderjahres fällig, in dem das Finanzamt die Korrektur
des Vorsteuerabzugs durch Bescheid gegenüber dem Käufer festsetzt.

  c) In case and to the extent that the tax authorities demand from the
Purchaser an input-VAT adjustment according to Sec. 15a UStG which relates to
input-VAT originally deducted by the Seller or any previous owner of the
Purchase Object and which does not result from the Purchaser transferring the
Parking Garage without opting to treat such transfer as VATable, the Seller
shall pay to the Purchaser all such input-VAT which has to be refunded to the
tax authorities. The relevant payments will be due at the end of the calendar
year in which the tax authorities issue an assessment notice against the
Purchaser regarding the adjustment of such input-VAT.

 

  d) Im Falle von Steuervoranmeldungen / Steuerfestsetzungen mit Wirkung für und
gegen den Käufer, durch die eine Berichtigung von Vorsteuerbeträgen vorgenommen
wird, hinsichtlich derer ein Anspruch nach diesem § 4.8 in Betracht kommt, ist
der Käufer verpflichtet, (i) dem Verkäufer jeweils

  d) In case of tax selfassessments by / tax assessments with effect in favour
of or against the Purchaser which provide for input-VAT adjustments that may
cause a claim under this Sec. 4.8 of this deed, the Purchaser is obliged (i) to
provide the Seller without undue

 

 

14



--------------------------------------------------------------------------------

unverzüglich nach Einreichung beim Finanzamt / Bekanntgabe des Bescheides durch
das Finanzamt Kopien der relevanten Dokumente zukommen zu lassen und (ii) auf
Verlangen des Verkäufers unverzüglich Rechtsbehelfe gegen Umsatzsteuerbescheide
/ Voranmeldungen einzulegen und unter Berücksichtigung der Interessen des
Verkäufers durchzuführen.

delay after the submission to / the notification by the tax office with copies
of the relevant documents and (ii) to file a legal objection notice
(Rechtsbehelf) against VAT assessments / self-assessments without undue delay
upon request of the Seller and to conduct the legal remedy procedures taking
into account the Seller’s interests.

 

9. Im Hinblick auf das Einzelne Kaufobjekt Nr. 1 [[Klinik Sonnenwende,
Rhein-Haardt-Klinik and Dürkheimer Höhe] gilt Folgendes:

9. With respect to the Individual Purchase Object no. 1 [Klinik Sonnenwende,
Rhein-Haardt-Klinik and Dürkheimer Höhe], the following shall apply:

 

Der Verkäufer verzichtet hiermit unbedingt hinsichtlich der Veräußerung eines
Teils des Einzelnen Kaufobjekts Nr. 1 wie folgt gemäß § 9 UStG auf die
Umsatzsteuerbefreiung nach § 4 Nr. 9 lit. a UStG (Teiloption):

The Seller herewith declares unconditionally (unbedingt) pursuant to Sec. 9 UStG
the partial waiver (Teiloption) of the VAT exemption pursuant to Sec. 4 No. 9
lit. a UStG regarding the transfer of a certain portion of the Individual
Purchase Object no. 1 as follows:

 

  a) Die Parteien gehen übereinstimmend davon aus, dass der in Anlage 4.9
beschriebene Teil der vermietbaren Flächen des Einzelnen Kaufobjekts Nr. 1 (das
“Parkhaus”) für nicht-vorsteuerschädliche Zwecke genutzt wird.

  a) The Parties share the view that a portion of the rentable areas of the
Individual Purchase Object no. 1 as described in Annex 4.9 (the “Parking
Garage”) is used for purposes which do not exclude an input VAT deduction.

 

  b) Der Verkäufer übt die Teiloption für das Parkhaus aus, so dass entsprechend
die vermietbaren Flächen des Einzelnen Kaufobjekts Nr. 1, die das Parkhaus
darstellen, umsatzsteuerpflichtig übertragen werden. Verkäufer und Käufer gehen
übereinstimmend

 

  b) The Seller exercises the partial option for the Parking Garage such that
correspondingly the rentable areas of the Individual Purchase Object no. 1 which
form the Parking Garage shall be transferred subject to VAT. Seller and
Purchaser share the view that a

 

 

15



--------------------------------------------------------------------------------

davon aus, dass ein bestimmter Anteil des für das Einzelne Kaufobjekt Nr. 1 zu
zahlenden Kaufpreises, nämlich ein Teilkaufpreis in Höhe von EUR 1.473.000, der
auf das Parkhaus entfällt, der Umsatzsteuer unterliegt.

certain share of the purchase price payable for the Individual Purchase Object
no. 1, i.e. a partial purchase price attributable to the Parking Garage in the
amount of EUR 1,473,000 shall be subject to VAT.

 

  c) Sollte das zuständige Finanzamt den von dem Verkäufer erklärten
Teilverzicht auf die Steuerbefreiung ganz oder teilweise nicht anerkennen, ist
der Verkäufer berechtigt, den Verzicht auf die Steuerbefreiung im Rahmen einer
notariell zu beurkundenden Vertragsergänzung zu erklären , an der der Käufer
mitwirken wird, im größtmöglichen rechtlich zulässigen Umfang und nach Maßgabe
der Anforderungen des zuständigen Finanzamts.

  c) If the competent tax authority does not accept (fully or partially) the
above declaration of the Seller regarding the partial waiver of the VAT
exemption, then the Seller is entitled to declare a waiver of the VAT exemption
in a notarial supplementary deed, to which the Purchaser shall assist, to the
furthest extent legally permissible and according to the requirements of the
competent tax authority.

 

Den Parteien ist bewusst, dass aufgrund der Option die Steuerverbindlichkeit
hinsichtlich der Übertragung des Parkhauses gemäß § 13b UStG auf den Käufer
übergeht. In diesem Fall ist der Verkäufer verpflichtet, dem Käufer eine
NettoRechnung auszustellen, in der auf die Steuerschuldnerschaft des
Leistungsempfängers gemäß § 13b UStG hingewiesen wird. Der Käufer ist
verpflichtet, die Umsatzsteuer auf den Kaufpreis zu erklären und den
entsprechenden Betrag an die zuständige Finanzbehörde zu zahlen.

The Parties are aware of the fact that due to the option above the tax liability
according to Section 13b UStG subrogates to the Purchaser with respect to the
sale of the Parking Garage. In this case the Seller is obliged to make out a
net-invoice for the Purchaser, which indicates the transfer of the tax liability
according to Section 13b UStG (Steuerschuldnerschaft des Leistungsempfängers).
The Purchaser is obliged to assess the VAT on the purchase price and to pay the
amount to the responsible tax office.

 

10. Der Käufer versichert im Hinblick auf § 4.9, dass er Unternehmer im Sinne
des UStG ist und der Erwerb des Parkhauses in vollem Umfang für sein Unternehmen
erfolgt.

10. The Purchaser declares with respect to Sec. 4.9 above that it is an
entrepreneur within the meaning of the UStG and that the acquisition of the
Parking Garage is fully made for its enterprise.

 

 

16



--------------------------------------------------------------------------------

11. Der Verkäufer stellt den Käufer von einer etwaigen Haftung des Käufers gemäß
§ 75 AO frei. Der Käufer ist verpflichtet, (i) dem Verkäufer die entsprechenden
Steuer- oder Haftungsbescheide unverzüglich in Kopie zuzuleiten, (ii) auf Kosten
des Verkäufers fristgerecht Rechtsbehelfe einzulegen, sofern der Verkäufer dies
fordert und (iii) das Rechtsbehelfsverfahren nach den Vorgaben des Verkäufers zu
führen. Die Kosten des Rechtsbehelfsverfahrens trägt der Verkäufer.

11. The Seller shall indemnify the Purchaser from a potential liability of the
Purchaser pursuant to Sec. 75 AO. The Purchaser is obliged (i) to send the
Seller without undue delay a copy of the respective tax assessment notice or
liability claim notice, (ii) to file in due course a legal objection notice upon
request and at the expense of the Seller and (iii) to conduct the legal remedy
procedures as instructed by the Seller. The costs of the legal remedy procedures
shall be borne by the Seller.

 

12. Der Käufer unterwirft sich hiermit gegenüber dem Verkäufer wegen der Zahlung
des Kaufpreises für jedes Einzelne Kaufobjekt nebst 500 Basispunkten über dem
Basiszinssatz Zinsen pro Jahr (wie in § 247 BGB definiert) ab dem heutigen Tag
der sofortigen Zwangsvollstreckung aus dieser Urkunde in sein gesamtes Vermögen.
Der Notar kann ab dem Zeitpunkt der Abgabe der Fälligkeitsmitteilung dem
Verkäufer ohne das weitere Nachweise erforderlich sind, eine vollstreckbare
Ausfertigung dieser Urkunde auf Kosten des Käufers erteilen. Eine
Beweislastumkehr ist damit nicht verbunden.

12. With respect to the payment of the Purchase Price for each Individual
Purchase Object plus interest thereon from the date hereof at a rate of 500
basis points above the legal base interest rate (as defined in Sec. 247 BGB) per
annum, the Purchaser hereby submits itself vis-à-vis Seller to immediate
enforcement under this deed in its entire assets. The Notary can grant an
enforceable official copy of this deed to the Seller at the cost of the
Purchaser after issuance of the Maturity Notice without any further proof being
required. This shall not operate as a reversal of the burden of proof.

 

13. Die Aufrechnung sowie die Geltendmachung von Zurückbehaltungs- und
Leistungsverweigerungsrechten gegenüber der Kaufpreisforderung ist
ausgeschlossen, es sei denn, die Aufrechnung oder Zurückbehaltungs- oder
Leistungsverweigerungsrechte werden auf unbestrittene oder rechtskräftig
festgestellte Forderungen gestützt.

13. Netting and the assertion of rights of retention and rights to withhold
payment against the Purchase Price claim are excluded unless the netting or the
assertion of rights of retention or rights to withhold payment are based on
obligations that are undisputed or res judicata.

 

 

17



--------------------------------------------------------------------------------

§ 5

Sicherheit der Muttergesellschaft

Die MPT Operating Partnership, L.P. garantiert dem Verkäufer hiermit
unwiderruflich, dass der Käufer seine Pflicht zur Zahlung einer Vertragsstrafe
nach §§ 14.3 bis 14.6 rechtzeitig erfüllen wird.

Section 5

Parent Guarantee

MPT Operating Partnership, L.P. hereby irrevocably guarantees to the Seller that
the Purchaser will perform its obligations to pay liquidated damages under Sec.
14.3 through Sec. 14.6 in good time (Erfüllungsgarantie).

 

 

§ 6

Rechte des Käufers bei Mängeln

 

1. Der Kaufgegenstand mit den aufstehenden Gebäuden wird in dem bestehenden
Zustand übergeben. Der Käufer hatte ausreichend Gelegenheit den Zustand zu
untersuchen.

Section 6

Rights of the Purchaser in the case of Defects

 

1. The Purchase Object with the buildings on it is transferred in the current
condition. The Purchaser had sufficient opportunity to investigate such
condition.

 

Die Parteien haben über die Haftung des Verkäufers im Falle von Mängeln des
Kaufgegenstands verhandelt und sich geeinigt, von dem gesetzlichen
Haftungsregime abzuweichen und stattdessen ein separates und abschließendes
Haftungsregime in diesem Kaufvertrag vorzusehen. Ansprüche und Rechte des
Käufers wegen Sach- und Rechtsmängeln des Kaufgegenstands sind danach
ausgeschlossen, sofern und soweit nicht untenstehend unter § 6.2 eine Garantie
(im Sinne von § 311 Abs. 1 BGB) übernommen wurde. Insbesondere sind die
gesetzlichen Gewährleistungsansprüche der Käuferin (§§ 434 ff. BGB), nicht
ausdrücklich in diesem Vertrag enthaltene

The Parties have negotiated to what extent and how the Seller should be liable
for defects of the Purchase Object and agreed to depart from the statutory
system of liability, and in its place to provide for a separate and conclusive
system of liability in this Agreement. Claims and rights of the Purchaser for
defects of quality and title of the Purchase Object are therefore excluded if,
and to the extent that, the Seller has not assumed a guarantee (within the
meaning of Sec. 311 para. 1 German Civil Code (BGB) in accordance with Sec. 6.2
below. Particularly, the statutory representations and warranties (Sec. 434 et
seq. of the German Civil Code (BGB)), any statutory pre-contractual or
contractual obligations

 

 

18



--------------------------------------------------------------------------------

Ansprüche aus der Verletzung vertraglicher oder vorvertraglicher Verpflichtungen
(§ 311 Abs. 1 und 2 BGB), wegen Störung der Geschäftsgrundlage (§ 313 BGB) oder
aus deliktischer Haftung § 823 ff. BGB) sowie das Recht auf Anfechtung des
Käufers ausgeschlossen. Bei den Garantien nach § 6.2 handelt es sich nicht um
Garantien für die Beschaffenheit oder Haltbarkeit der Sache im Sinne von §§ 443
f. BGB.

(Sec. 311 (1) and (2) of the German Civil Code (BGB)) not explicitly contained
in this Agreement, any claims for frustration of contract (Sec. 313 of the
German Civil Code) or arising from tort (Sec. 823 et seq. of the German Civil
Code) and the Purchaser’s right to avoid the contract are hereby excluded. The
guarantees under Sec. 6.2 shall not be construed as a guarantee for the quality
or durability of the object within the meaning of Sec. 443 et. seq. BGB.

 

2. Der Verkäufer garantiert (im Sinne von § 311 Abs. 1 BGB), dass, soweit nicht
in Anlage 6.2 offengelegt, jedoch unbeschadet § 6.7 letzter Absatz, zum heutigen
Tage (soweit eine Garantie nicht ausdrücklich den Besitzübergang in Bezug nimmt)
dass

2. Except as disclosed in Annex 6.2 but without prejudice to the last paragraph
of Sec. 6.7, the Seller hereby guarantees (within the meaning of Sec. 311 para.
1 German Civil Code) as of the date hereof (unless a guarantee explicitly refers
to the date of Transfer of Possession) that

 

  a) zum heutigen Tage, am Tage des Besitzübergangs sowie am Tage der
Eigentumsumschreibung im Grundbuch, der Verkäufer der Eigentümer des
Kaufgegenstandes ist, welcher, mit Ausnahme der in Anlage 1.1 genannten, frei
ist von jeglichen Belastungen in Abteilung II und III des Grundbuchs;

  a) as of the date hereof, as of the Transfer of Possession and as of the date
of registration of the transfer of title in the land register, the Seller is the
owner of the Purchase Object, free of any encumbrances in Sec. II and III of the
land register other than those listed in Annex 1.1;

 

  b) nach seiner Kenntnis der Kaufgegenstand nicht von Dritten überbaut ist und
Grundstücke Dritter nicht von dem Kaufgegenstand aus überbaut sind;

  b) to its knowledge, the Purchase Object is not overbuilt by third parties and
third-party properties are not overbuilt by the Purchase Object;

 

  c) zum Besitzübergang alle den Kaufgegenstand betreffenden fälligen Steuern,
Abgaben beziehungsweise

  c) as of the Transfer of Possession, all due taxes, duties or public charges
including interest with regard to or in

 

 

19



--------------------------------------------------------------------------------

öffentlichen Lasten einschließlich Zinsen vollständig geleistet sind und
diesbezüglich keine Rückstände bestehen; diesbezüglich stellt der Verkäufer den
Käufer von jeglichen Ansprüchen frei;

connection with the Purchase Object have been paid in full and there are no
arrears in this respect; with respect to this the Seller shall indemnify the
Purchaser from all claims;

 

  d) nach seiner Kenntnis keine unerledigten Auflagen der Versorgungsunternehmen
(Strom, Gas, Wasser und Abwasser oder Müllabfuhr) oder unerledigte Auflagen
öffentlich-rechtlicher Art durch die zuständigen Behörden für den Kaufgegenstand
bestehen, die einzeln einen Betrag von EUR 10.000 übersteigen;

  d) to its knowledge no outstanding requirements by the utility companies exist
(electricity, gas, water and wastewater or waste disposal) and no outstanding
public requirements by the competent authorities exist with respect to the
Purchase Object the costs of which individually exceed an amount of EUR 10,000;

 

  e) nach seiner Kenntnis keine Urheberrechte von Architekten in Bezug auf den
Kaufgegenstand bestehen, welche einen etwaigen Umbau der Gebäude untersagen;

  e) to its knowledge, there are no copy rights of architects with respect to
the Purchase Object which would prohibit any modifications of the buildings;

 

  f) hinsichtlich des Kaufgegenstands zum Zeitpunkt des Besitzübergangs keine
Arbeitsverhältnisse bestehen, die aufgrund des Rechtsübergangs des
Kaufgegenstands auf den Käufer auf diesen übergehen; der Verkäufer wird den
Käufer diesbezüglich von allen Ansprüchen solcher Arbeitnehmer oder im
Zusammenhang mit diesen Arbeitnehmern freistellen;

  f) as of the date of Transfer of Possession, no employer-employee
relationships exists with respect to the Purchase Object that devolve to the
Purchaser due to the transfer of title to the Purchase Object; with respect to
this the Seller shall indemnify the Purchaser from all claims by such employees
or related to those employees;

 

  g) in den letzten zwei Jahren vor Abschluss dieses Vertrages keine
nachbarrechtlichen Beanstandungen in Bezug auf den Kaufgegenstand schriftlich
angekündigt wurden und keine Prozesse diesbezüglich rechtshängig oder
schriftlich angedroht

  g) no complaints under neighbor law with regard to the Purchase Object have
been declared in writing within the last two years before the conclusion of this
Agreement and no pending litigation exists or has been threatened in writing in
this regard. To its knowledge, the preceding sentence is also true for the time
more than two years ago;

 

 

20



--------------------------------------------------------------------------------

sind. Nach seiner Kenntnis trifft der vorstehende Satz auch für einen längeren
Zeitraum als zwei Jahre zu;


 

  h) nach seiner Kenntnis keine den Kaufgegenstand belastenden Baulasten
bestehen;

  h) to its knowledge there are no building charges encumbering the Purchase
Object;

 

  i) nach seiner Kenntnis keine den Kaufgegenstand belastenden altrechtlichen
und im Grundbuch nicht eingetragenen oder nicht eintragungspflichtige
Dienstbarkeiten bestehen;

  i) to its knowledge there are no easements under old law encumbering the
Purchase Object that are not registered or not to be registered with the land
register;

 

  j) nach seiner Kenntnis keine Eintragungen für den Kaufgegenstand im
Altlastenkataster bestehen;

  j) there are no entries in the register of contaminated sites with respect to
the Purchase Object;

 

  k) zum Zeitpunkt des Besitzübergangs keine Miet- oder sonstigen Verträge
zwischen dem Verkäufer und Dritten hinsichtlich der Nutzung des Kaufgegenstandes
bestehen (mit Ausnahme etwaiger gemäß dem in Annex B enthaltenen Mietvertrag
zulässiger Untermietverhältnisse mit den Untermietern (wie dort definiert)) und
dass keine Miet- oder sonstigen Verträge über die Nutzung im Hinblick auf den
Kaufgegenstand bestehen, welche den Mietzins an den Ertrag des Mieters koppeln;

  k) as of the Transfer of Possession there are no lease agreements or other
agreements on usage between the Seller and third parties with respect to the
Purchase Object (other than any subleases with the Subtenants (as defined in
and) permitted under the lease agreement contained in Annex B and there are no
lease agreements or other agreements on usage with respect to the Purchase
Object that tie the rent to the profit of the tenant;

 

  l) ihm bei Besichtigung nicht erkennbare Mängel des Kaufgegenstands,
insbesondere ein Schädlingsbefall oder Schwammbestand, nicht bekannt sind;

  l) it has no knowledge regarding defects of the Purchase Object which are not
detectable on inspection, in particular pest infestation or existence of dry
rot;

 

 

21



--------------------------------------------------------------------------------

  m) im Hinblick auf den Kaufgegenstand sämtliche Erschließungskosten und die
Anschluss- und Benutzungsgebühren, die in den letzten zwei Jahren vor Abschluss
dieses Vertrages angefallen und fällig geworden sind, bei Fälligkeit gezahlt
wurden (bzw. bei Fälligkeit vor dem Besitzübergang gezahlt werden);

  m) with respect to the Purchase Object, all development costs
(Erschließungskosten) and the costs for supply and disposal measures (Anschluss-
und Benutzungsgebühren) which have accrued and become due within the last two
years before the conclusion of this Agreement have been paid when due (or will
be paid when they become due prior to the Transfer of Possession);

 

  n) im Hinblick auf den Kaufgegenstand keine Abrissverfügung oder
Nutzungsuntersagung ergangen ist oder schriftlich von den zuständigen Behörden
angedroht wurde;

  n) with respect to the Purchase Object no demolition order (Abrissverfügung)
or prohibition of use (Nutzungsuntersagung) has been issued or threatened in
writing by the competent authorities;

 

  o) im Hinblick auf den Kaufgegenstand keine wesentlichen nicht erfüllten
behördlichen Ordnungsverfügungen und Auflagen bestehen, die in den letzten zwei
Jahren vor Abschluss dieses Vertrages erlassen wurden und die einzeln einen
Betrag von EUR 10.000 übersteigen, und nach Kenntnis des Verkäufers keine
solchen Ordnungsverfügungen und Auflagen vor diesem Zeitraum erlassen wurden;

  o) with respect to the Purchase Object there are no other material unperformed
official orders or conditions (behördliche Ordnungsverfügungen und Auflagen)
issued within the last two years before the conclusion of this Agreement the
costs of which individually exceed an amount of EUR 10,000, and to the Seller’s
knowledge, no such orders or conditions have been issued prior to that period;

 

  p) nach seiner Kenntnis (i) sich der Kaufgegenstand nicht in einem
Umverteilungs-, Entwicklungs-, Stadterneuerungs- oder Stadtsanierungsgebiet
befindet und (ii) diesbezüglich keine Verfahren eingeleitet worden sind;

  p) to its knowledge (i) the Purchase Object is not located in an area of
redistribution, development, urban renewal or redevelopment and (ii) no relating
proceedings have been initiated;

 

  q) nach seiner Kenntnis die in Anlage 6.2 q)

  q) to its knowledge the financial information

 

 

22



--------------------------------------------------------------------------------

aufgeführten Finanzinformationen, die dem Käufer vor dem Datum dieses Vertrages
im Zuge des Due Diligence-Verfahrens zur Verfügung gestellt wurden, zum
jeweiligen Erstellungsdatum in jeder wesentlichen Hinsicht zutreffend waren,
jedoch mit der Maßgabe, dass der Verkäufer keine Garantie hinsichtlich
irgendwelcher Prognosen, Schätzungen oder Budgets künftiger Erträge, Einkünfte
oder Kosten des Verkäufers, seiner verbundenen Unternehmen und/oder des
Kaufgegenstandes abgibt.

listed in Annex 6 .2 q) which was provided to the Purchaser prior to the date
hereof as part of the due diligence process was accurate as of its respective
date in all material respects, provided, however, that the Seller gives no
guarantee with respect to any projections, estimates or budgets of future
revenues, earnings or costs of the Seller, its affiliates and/or the Purchase
Object;

 

  r) nach seiner Kenntnis enthalten die schuldrechtlichen Regelungen, welche
Teil der Bewilligungsurkunden sind, die den in Anlage 1.1 aufgelisteten
Belastungen in Abteilung II des Grundbuchs zugrunde liegen, keine
Verpflichtungen, die für diese Art der Belastungen zum Zeitpunkt der Eintragung
nicht üblich waren; und

  r) to its knowledge, the agreements under the law of obligations that are
contained in the respective approval deeds for the encumbrances of the Purchase
Object as listed in Annex 1.1 for Sec. II of the land register, do not contain
obligations of the owner which were not customary for these types of
encumbrances at the time of their registration; and

 

  s) nach seiner Kenntnis keine öffentlichen Beihilfen hinsichtlich des
Kaufgegenstandes gewährt wurden, die zurückzuerstatten sind oder aufgrund derer
dem Eigentümer Verpflichtungen auferlegt wurden.

  s) to its knowledge, no public subsidies (Beihilfen) have been granted with
regard to the Purchase Object which are repayable or still impose obligations on
the owner of the Purchase Object.

 

  t) Weder der Verkäufer, noch – nach seiner Kenntnis – ein vorheriger
Eigentümer der Einzelnen Kaufobjekte hat hinsichtlich der Einzelnen Kaufobjekte
Vorsteuerabzüge getätigt.

  t) Neither the Seller – nor to its knowledge - any previous owner of any of
the Individual Purchase Objects has deducted input VAT attributable to any of
the Individual Purchase Objects.

 


 

 

23



--------------------------------------------------------------------------------

Soweit in diesem Kaufvertrag (insbesondere in diesem § 6.2) auf die Kenntnis des
Verkäufers abgestellt wird, ist allein die positive Kenntnis nach ordnungsgemäß
erfolgten internen Nachforschungen, der derzeitigen Geschäftsführer des
Verkäufers, Herr Dr. André M. Schmidt und Herr Roland Seebauer, sowie die
Kenntnis von Herrn Klaus-Dieter Stocker, Chief Operating Officer des Verkäufers,
relevant.

To the extent this Agreement (in particular this Sec. 6.2) makes reference to
the knowledge of the Seller, only the actual knowledge after making due internal
inquiries as appropriate of the incumbent managing directors of the Seller,
Dr. André M. Schmidt and Mr. Roland Seebauer, as well as the knowledge of
Mr. Klaus-Dieter Stocker, chief operating officer of the Seller, shall be
relevant.

 

3. Der Verkäufer haftet insbesondere nicht für das Flächenmaß oder die
Verwendbarkeit des Kaufgegenstands durch den Käufer für andere Zwecke als den
Mietvertrag in Annex B.

3. The Seller is in particular not liable for the square measures or the
usability of the Purchase Object by the Purchaser for any purpose other than for
the lease agreement contained in Annex B.

 

Der Käufer erkennt an, dass für den Kaufgegenstand möglicherweise Urheberrechte
bestehen und sich hieraus Einschränkungen für bauliche Änderungen des auf dem
Kaufgegenstand errichteten Gebäudes ergeben können. Der Verkäufer überträgt,
soweit er Inhaber von Nutzungs- und Änderungsrechte an etwaigen den
Kaufgegenstand betreffenden urheberrechtlich geschützten Leistungen ist, diese
Rechte mit Wirkung ab Besitzübergang an den dies annehmenden Käufer. Eine
Haftung des Verkäufers wegen etwa bestehender Urheberrechte ist ausgeschlossen.

The Purchaser acknowledges that there may possibly be intellectual property
rights in existence with respect to the Purchase Object resulting in
restrictions concerning constructural modifications of the building erected on
the Purchase Object. To the extent the Seller owns any usage and alteration
rights regarding any services with respect to the Purchase Object which are
subject to intellectual property rights, the Seller transfers such rights to the
Purchaser with effect as of the Transfer of Possession, and the Purchaser
accepts such transfer. Any liability of the Seller with respect to any existing
intellectual property rights shall be excluded.

 

4. Ferner haftet der Verkäufer nicht für Altlasten, die nicht von ihm oder
seinen früheren oder derzeitigen verbundenen Unternehmen verursacht wurden.

4. The Seller is also not liable for any contamination not caused by the Seller
or any of its past or present affiliates.

 


 

 

24



--------------------------------------------------------------------------------

Der Verkäufer hat dem Käufer eine Kopie des technischen Reports von Valteq THP
im Datenraum zur Verfügung gestellt (der “Technische Report”). Die Parteien
vereinbaren, dass der Verkäufer keine Haftung übernimmt für sich aus dem
Technischen Report etwa ergebende Altlasten, Bergschäden oder Bodendenkmäler
oder für die Richtigkeit des Technischen Report, insbesondere dafür, dass er
alle etwa vorhandenen Altlasten, Bergschäden oder Bodendenkmäler richtig und
vollständig erfasst. Der Verkäufer hat keine Kenntnis von anderen als den in dem
Technischen Report genannten Altlasten, Bergschäden oder Bodendenkmälern.

The Seller has provided the Purchaser with a copy of the technical report
prepared by Valteq THP in the Data Room (the “Technical Report”). The Parties
agree that the Seller shall have no liability whatsoever regarding
contaminations, mining damages or underground monuments referred to in the
Technical Report or the correctness of such Technical Report, in particular,
that it correctly and completely covers any and all contaminations, mining
damages or underground monuments. The Seller has no knowledge of any
contaminations, mining damages or underground monuments other than those
mentioned in the Technical Report.

 

Altlasten im Sinne dieses Kaufvertrags sind Boden-, Bodenluft- und
Grundwasserverunreinigungen, Gebäudeverunreinigungen sowie Schadstoffe im und am
Gebäude (wie z. B. Asbest oder kontaminierte technische Gebäudeeinrichtungen),
insbesondere

Contaminations within the meaning of this Agreement are contaminations of soil,
ground-level air, and groundwater, building contaminations and toxins in and on
the building (such as asbestos or contaminated technical fixtures of the
building), including but not limited to

 

  a) schädliche Bodenveränderungen i. S. v. § 2 Abs. 3 BBodSchG;

  a) harmful changes to the soil within the meaning of Sec. 2 para. 3 BBodSchG;

 

  b) Altlasten i.S.v. § 2 Abs. 5 BBodSchG;

  b) contaminations within the meaning of Sec. 2 para. 5 BBodSchG;

 

  c) im Boden eingeschlossene Gebäude, Gebäudereste, technische Anlagen und
Kampfstoffe;

  c) buildings, remnants of buildings, technical systems, and warfare agents
that are enclosed in the soil;

 

  d) die Gesundheit oder die Umwelt gefährdende Stoffe im Sinne des § 3a
Chemikaliengesetz und/oder des § 4 Gefahrstoffverordnung sowie solche

  d) substances hazardous to health or the environment as defined in Sec. 3a of
the German Chemicals Act and/or Sec. 4 of the German Hazardous

 

 

25



--------------------------------------------------------------------------------

  Stoffe, die nach dem Abfallrecht der Länder oder des Bundes einer besonderen
Beseitigungspflicht unterliegen.

  Substances Ordinance as well as such substances which are subject to a special
disposal obligation in accordance to the waste law of the state of Germany or
its federal states.

 

Wird der Verkäufer wegen etwaiger nicht von ihm oder seinen früheren oder
derzeitigen verbundenen Unternehmen verursachten Altlasten öffentlich-rechtlich
und/oder privatrechtlich in Anspruch genommen, hat der Käufer den Verkäufer ab
dem Tag des Besitzübergangs von den Kosten dieser Inanspruchnahme
uneingeschränkt freizustellen. Wird der Verkäufer von der zuständigen Behörde
und/oder privatrechtlich zur Durchführung von Gefahrerforschungs-,
Untersuchungs-, Sanierungsmaßnahmen (z.B. Dekontaminations- und
Sicherungsmaßnahmen) und/oder sonstiger Maßnahmen hinsichtlich Altlasten in
Bezug auf den Kaufgegenstand ab dem Tag des Besitzübergangs des jeweils
betroffenen Einzelnen Kaufobjekts herangezogen, hat der Käufer diese
einschließlich aller damit in Zusammenhang stehenden Maßnahmen (z.B.
Informationsverpflichtung gegenüber Betroffenen) auf eigene Kosten
durchzuführen, wenn es der Verkäufer von ihm verlangt. Die Freistellung umfasst
auch die Kosten und Aufwendungen zur Rechtsverteidigung gegen solche Maßnahmen,
die in Abstimmung mit dem Käufer erfolgen muss.

If claims are asserted against the Seller - under public law and/or private law
for any preexisting contamination not caused by the Seller or any of its past or
present affiliates, the Purchaser must, from the date of Transfer of Possession,
indemnify the Seller with respect to the costs related to such claims without
any restrictions. If the Seller is required by relevant public authorities
and/or under private law to carry out investigations on risks, examination and
cleanup measures (e.g., decontamination and security measures) and/or other
measures with regard to such preexisting contamination with regard to the
Purchase Object after the date of Transfer of Possession of the relevant
Individual Purchase Object, the Purchaser must carry these out at its own costs,
including all related measures (e.g., obligation to provide information to
affected parties) if requested to do so by the Seller. The indemnity also covers
the costs and expenses of the legal defense against such measures which must be
conducted in coordination with the Purchaser.

 

Für den Fall, dass Altlasten gefunden werden, vereinbaren die Parteien, sich
hierüber gegenseitig unverzüglich schriftlich zu informieren

If contamination is found, the Parties agree to notify one another immediately
about this in writing.

 

 

26



--------------------------------------------------------------------------------

Der Käufer verpflichtet sich, bei einer Veräußerung des Kaufgegenstands oder
Einzelner Kaufobjekte an einen Nacherwerber einen Ausgleichsanspruch des
Nacherwerbers gegenüber dem Verkäufer auszuschließen und den Nacherwerber zu
verpflichten, den Verkäufer von Kosten für die vorgenannten Maßnahmen
freizustellen, so dass der Verkäufer einem Nacherwerber gegenüber nicht für die
Kosten der vorgenannten Maßnahmen haftet. Der Käufer wird zudem den Nacherwerber
in gleicher Weise (mit Weitergabeverpflichtung) verpflichten. Bei Verletzung
dieser Pflicht wird der Käufer den Verkäufer von Ansprüchen eines Nacherwerbers
bzw. eines weiteren Erwerbers freistellen.

In the case of a sale of the Purchase Object or Individual Purchase Objects to a
subsequent purchaser, the Purchaser undertakes to exclude a Compensation Claim
by the subsequent purchaser against the Seller and to oblige the subsequent
purchaser to indemnify the Seller against the costs of the above mentioned
measures so that the Seller is not liable to a subsequent purchaser for the
costs of the above mentioned measures. The Purchaser will also impose the same
obligation (with the obligation to further transfer such obligation) on the
subsequent purchaser. In the case of a violation of this obligation, the
Purchaser shall indemnify the Seller against claims of a subsequent purchaser
and/or any further purchaser.

 

Einen etwaigen Ausgleichsanspruch gemäß § 24 Abs. 2 BBodSchG oder auf
Gesamtschuldnerausgleich in Verbindung mit einer Inanspruchnahme nach § 22 WHG
oder sonstige Ausgleichsansprüche auf Grund ähnlicher öffentlichrechtlicher
Vorschriften für Altlasten, die nicht vom Verkäufer oder einem früher oder
derzeit verbundenen Unternehmen verursacht wurden (insgesamt der
“Ausgleichsanspruch”), wird der Käufer nicht geltend machen. Der Verkäufer nimmt
diesen Verzicht an.

The Purchaser will not assert any compensation claim under Sec. 24 para. 2
German Soil Protection Act (BBodSchG) or for compensation of joint and several
debtors in connection with a liability pursuant to Sec. 22 of the Federal Water
Protection Act or other compensation claims based on similar public law rules
for contaminations not caused by the Seller or any of its past or present
affiliates (collectively the “Compensation Claim”). The Seller accepts this
waiver.

 

Vorstehender Schadensersatzanspruch und die Freistellungsverpflichtung sowie der
Verzicht auf etwaige Ausgleichsansprüche gelten unmittelbar auch zugunsten
solcher Personen, die für eine

The above claim for damages, the indemnification obligation, and the waiver of
any Compensation Claims shall also apply directly for the benefit of persons who
are liable with respect to the Seller’s responsible

 

 

27



--------------------------------------------------------------------------------

Verantwortlichkeit des Verkäufers wegen Altlasten aus handelsrechtlichem oder
gesellschaftsrechtlichem Rechtsgrund einzustehen haben. Die jeweiligen Personen
sind aus dieser Vereinbarung unmittelbar berechtigt. Die Verjährung von
Freistellungsansprüchen / Ersatzansprüchen beginnt frühestens mit der
Inanspruchnahme der Berechtigten der vorstehenden Regelung.

for contamination on legal grounds based on commercial law or corporate law. The
respective persons are granted rights directly under this Agreement. The statute
of limitations with regard to claims for indemnification/ compensation shall
commence no earlier than at the time any claims are raised against the
beneficiaries of the proceeding indemnities / claims for compensation.

 

Vorstehende Regelungen gelten entsprechend bei dem Vorhandensein von Bergschäden
oder Bodendenkmälern.

The above provisions shall apply mutatis mutandis if there are mining damages or
underground monuments.

 

5. Soweit den Verkäufer eine Haftung für eine Garantieverletzung treffen sollte,
verpflichtet sich der Verkäufer, den vertragsgemäßen Zustand herzustellen oder,
nach Wahl des Verkäufers, den Verlust oder Schaden zu ersetzen. Dies gilt nur,
wenn der Garantieverstoß zu einem Verlust oder Schaden des Käufers von
mindestens EUR 250.000 im Einzelfall führt (“De Minimis”) und wenn und soweit
entsprechend zu berücksichtigende Einzelschäden insgesamt einen Betrag von EUR
2.000.000 des Gesamtkaufpreises übersteigen (“Basket”), in diesem Fall ist dem
Käufer der gesamte Schaden zu ersetzen. Die Haftung des Verkäufers für
Garantieverletzungen und aus sonstigem Rechtsgrund aus oder im Zusammenhang mit
diesem Kaufvertrag ist insgesamt auf 15 % des Gesamtkaufpreises begrenzt.

5. If the Seller has any liability for a breach of guarantee, the Seller agrees
to restore the condition as specified in the Agreement or, at the Seller’s
discretion, to render compensation for the loss or damage. This only applies if
the breach results in a loss or damage of the Purchaser of at least EUR 250,000
in any individual case (“de Minimis”) and if such individual damage to be taken
into account exceeds, in aggregate, EUR 2,000,000 of the Total Purchase Price
(“Basket”), in which case the full damage shall be reimbursed to the Purchaser.
The Seller’s total liability based on breaches of guarantees and other legal
grounds arising from or in connection with this Agreement shall be capped at 15
% of the Total Purchase Price altogether.

 

Die vorstehenden Begrenzungen gelten nicht für die Haftung des Verkäufers für
einen Verstoß der gemäß § 6.2 lit. a) gegebenen

The aforementioned limitations shall not apply to Seller’s liability for a
breach of the guarantee pursuant to Sec. 6.2 lit. a) in which case the Seller’s
liability shall be capped at 100 % of the Purchase Price for the relevant
Individual Purchase Object.

 

 

28



--------------------------------------------------------------------------------

Garantie; in diesem Fall wird die Haftung des Verkäufers auf 100 % des
Kaufpreises für das betreffende Einzelne Kaufobjekt begrenzt.


 

Die vorstehenden Bestimmungen dieses § 6.5 gelten nicht für die Haftung des
Verkäufers und Ansprüche des Käufers gemäß §§ 4.7 bis 4.11 (Steuern).

The aforementioned limitations of this Sec. 6.5 shall not apply to Seller’s
liability and Purchaser’s claims pursuant to Sec. 4.7 through 4.11 (Taxes).

 

6. Die Pflicht des Verkäufers zur Instandhaltung und Instandsetzung gemäß § 12
des Mietvertrags in Annex B gilt entsprechend für die Instandhaltung und
Instandsetzung des Kaufgegenstandes bis zum Besitzübergang. Darüber hinaus wird
der Verkäufer den derzeitigen Versicherungsschutz des Kaufgegenstandes bis zum
Besitzübergang aufrechterhalten.

6. The Seller’s maintenance and repair obligations pursuant to Sec. 12 of the
lease agreement contained in Annex B shall apply accordingly for the maintenance
and repair of the Purchase Object until Transfer of Possession. In addition, the
Seller shall procure the current insurance coverage of the Purchase Object until
Transfer of Possession.

 

7. Der Verkäufer haftet nicht für die inhaltliche Richtigkeit und
Vollständigkeit der Informationen und Unterlagen, insbesondere im Datenraum, die
der Käufer vor Abschluss dieses Kaufvertrags von dem Verkäufer oder von Dritten
erhalten hat (insbesondere Angaben zu Flächengrößen, Flächenqualitäten,
Bewertungen des Kaufgegenstands, etc.). § 6.2 bleibt unberührt.

7. The Seller shall not be liable for the accuracy of the contents and
completeness of the information and documents, particularly in the Data Room,
that the Purchaser obtained from the Seller or from third parties prior to
conclusion of this Agreement (including, but not limited to, statements on area
dimensions, area qualities, valuations of the Purchase Object). Sec. 6.2 shall
remain unaffected.

 

Dem Käufer wurde zum Zwecke seiner Due Diligence-Prüfung u. a. diverse
Unterlagen in elektronischer Form übergeben (der “Datenraum”). Der Inhalt des
Datenraums wird in dem Datenraumindex Anlage 6.7 zusammengefasst. Eine
elektronische Kopie des Inhaltes des Datenraumes

The Purchaser had been granted for purposes of its due diligence review, inter
alia, access to various documents in electronic form (the “Data Room”). The
content of the Data Room is summarized in a Data Room Index attached as Annex
6.7. An electronic copy of the information contained in the

 

 

29



--------------------------------------------------------------------------------

wurde dem amtierenden Notar bei Beurkundung in Form eines Datenträgers (DVD) mit
der Aufschrift “Datenraum Projekt Rhine, Stand Aug 30” zur Verwahrung für einen
Zeitraum von fünf Jahren ab heute übergeben. Der Notar wird zu Beweiszwecken von
beiden Parteien beauftragt, den Datenträger aufzubewahren. Der Notar (oder
dessen Amtsnachfolger) hat jeder der Parteien auf deren Kosten zu ermöglichen,
dass diese sich, jedoch nur im Beisein des Notars, eine elektronische Kopie des
Datenträgers erstellt. Dem Verkäufer bleibt der Nachweis vorbehalten, dass dem
Käufer oder mit dem Käufer verbundenen Unternehmen (insbesondere diesen
zuzurechnenden Personen) weitere Unterlagen und Informationen zugänglich gemacht
wurden oder anderweitig bekannt waren.

Data Room was, in the form of a data carrier (DVD) marked as “Datenraum Projekt
Rhine, Stand Aug 30”, handed over upon notarisation to the acting Notary to be
hold in custody for a period of five years from today. The Notary is hereby
instructed by both Parties to keep the data carrier for evidence. The Notary (or
his successor in office) shall enable each of the Parties to prepare an
electronic copy of the data carrier at the relevant Party’s own expense,
however, only in the presence of the Notary. The Seller reserves the right to
prove that additional documents and information were made accessible to the
Purchaser or affiliates of Purchaser (including persons attributable to them) or
were known to them otherwise.

 

Der Käufer erkennt an, dass keine der ihm zur Verfügung gestellten Daten,
Aufzeichnungen und Informationen eine Garantie für die Beschaffenheit einer
Sache i. S. d. §§ 443, 444 BGB oder eine Beschaffenheitsvereinbarung i. S. d. §
434 Abs. 1 BGB begründet.

The Purchaser acknowledges that none of the data, notes and information provided
to it constitutes a guarantee for the quality of an object within the meaning of
Secs. 443 and 444 BGB or a quality agreement within the meaning of Sec. 434 para
1 BGB.

 

Der Käufer hat ausreichend Gelegenheit erhalten, den Kaufgegenstand zu
besichtigen und zu allen den Kaufgegenstand betreffenden Fragen von sich aus
Erkundigungen einzuziehen, alle mit dem Kaufgegenstand in Zusammenhang stehenden
Umstände, soweit diese sich auf die Bebauung, Nutzung und Bewirtschaftung des
Kaufgegenstands beziehen, in eigener Verantwortung zu erkunden und

The Purchaser has been granted sufficient opportunity to visit the Purchase
Object and to make investigations into all questions relating to the Purchase
Object by itself, to explore all circumstances in connection with the Purchase
Object to the extent related to the building, usage and management of the
Purchase Object in its own responsibility, and to obtain all information and
documents which are of importance

 

 

30



--------------------------------------------------------------------------------

alle Informationen und Unterlagen einzuholen, die für die rechtliche, technische
und wirtschaftliche Bewertung des Kaufgegenstands und seine Nutzbarkeit durch
den Käufer nach den bei derartigen Immobilien üblichen Kriterien von Bedeutung
sind. Der Käufer bestätigt, dass seine im Vorfeld dieses Vertragsabschlusses
gestellten Fragen hinreichend beantwortet wurden und er Gelegenheit hatte alles,
was für seine Bewertung von Bedeutung ist, beim Verkäufer zu erfragen.

with respect to the legal, technical and economical assessment of the Purchase
Object and its usability by the Purchaser in accordance with customary criteria
for such real estate. The Purchaser confirms that its questions posed prior to
the conclusion of this Agreement were sufficiently responded to and that it had
the opportunity to ask everything from the Seller which was relevant for its
valuation.

 

Eine Haftung des Verkäufers, gleich aus welchem Rechtsgrund ist ausgeschlossen
(mit Ausnahme eines Verstoßes gegen § 6.2 lit. a)), soweit die zur Unrichtigkeit
oder Unvollständigkeit oder zu einem sonstigem Verstoß gegen eine oder mehrere
Garantien führenden Tatsachen und Umstände dem Käufer bekannt sind. Insoweit
gelten insbesondere der Inhalt dieses Kaufvertrags (inkl. Anlagen) und die im
Datenraum enthaltenen Informationen als dem Käufer bekannt, wobei letzteres mit
der Maßgabe gilt, dass diese Informationen in angemessener Weise im Datenraum
offen gelegt wurden, d. h. dass diese Informationen in einem Datenraumabschnitt
enthalten waren, in dem der mit der üblichen Sorgfalt eines ordentlichen
Kaufmannes handelnde Käufer vernünftigerweise davon ausgehen konnte, die
entsprechenden Informationen in der Struktur des Datenraums zu finden, und dass
ihre Beschriftung nicht irreführend war.

Any liability on the part of the Seller for any legal reason whatsoever (except
for a breach of Sec. 6.2 lit. a)) is excluded to the extent that the Purchaser
had knowledge of facts and circumstances that lead to the incorrectness or
incompleteness or other breach of one or more guarantees by the Seller. In this
respect, the Purchaser is deemed to have knowledge of, in particular, the
content of this Agreement (incl. Annexes) and the information contained in the
Data Room, with respect to the latter provided that such information was fairly
disclosed in the Data Room such that the information was contained in a Data
Room section in which the Purchaser, acting with the care of a prudent business
man, may reasonably have expected to find such information under the structure
of the Data Room and its label was not misleading.

 

Dieser § 6.7 gilt nicht für die Haftung des Verkäufers und Ansprüche des Käufers
gemäß §§ 4.7 bis 4.11 (Steuern).

This Sec. 6.7 shall not apply to Seller’s liability and Purchaser’s claims
pursuant to Sec. 4.7 through 4.11 (Taxes).

 

 

31



--------------------------------------------------------------------------------

8. Der Verkäufer überträgt sämtliche Mängelhaftungsansprüche gegen Dritte,
beispielsweise Bauunternehmen und Handwerker, mit Wirkung ab Besitzübergang an
den dies annehmenden Käufer, sofern der Käufer diese Ansprüche für die
Mängelbehebung verwendet bzw. zur Verfügung stellt.

8. With effect as of the Transfer of Possession the Seller assigns all defects
liability claims against third parties – such as construction companies and
craftsmen – to the Purchaser accepting this assignment; provided that the
Purchaser uses or provides the claim proceeds in order to rectify the defects.

 

9. Alle Ansprüche des Käufers aus oder im Zusammenhang mit diesem Kaufvertrag
(mit Ausnahme von Ansprüchen aus §§ 4.7 bis 4.11 und 6.2 lit. t)) verjähren
innerhalb von 18 Monaten nach Besitzübergang, mit Ausnahme des
Erfüllungsanspruches und etwaiger Ansprüche aus einem Verstoß gegen die Garantie
gemäß § 6.2 lit. a), die innerhalb von fünf Jahren nach Besitzübergang
verjähren. Satz 1 gilt nicht für Ansprüche des Käufers gemäß §§ 4.7 bis 4.11 und
6.2 lit t) (Steuern); diese verjähren (i) sechs (6) Monate nachdem der
betreffende Steuerbescheid materiell bestandskräftig geworden ist oder
(ii) sechs (6) Monate nach Ablauf der Festsetzungsverjährung der betreffenden
Steuer, je nachdem, welcher Zeitpunkt später eintritt. §§ 203 ff. BGB finden
Anwendung.

9. All claims of the Purchaser under or in connection with this Agreement
(except for claims under Sec. 4.7 through 4.11 and 6.2 lit. t)) shall be
time-barred within 18 months after the Transfer of Possession except for the
claim for transfer of title (Erfülllungsanspruch) and any claims for a breach of
the guarantee pursuant to Sec. 6.2 lit. a) which shall be time-barred within
five years after the Transfer of Possession. Sentence 1 shall not apply to
claims of the Purchaser according to Sec. 4.7 through 4.11 (Taxes) and Sec. 6.2
lit. t) which shall become time-barred at the later of (i) six (6) months after
the date of the final, non-appealable assessment of the relevant Tax or (ii) six
(6) months after the end of the statutory prescription (Festsetzungsverjährung)
of the relevant Tax. Sections 203 et seqq. BGB shall apply.

 

10. Ein etwaiger Haftungsausschluss und/oder eine Haftungsbeschränkung nach
diesem Vertrag gilt unbeschadet der Rechte und Verpflichtungen der Parteien aus
dem in Annex B enthaltenen Mietvertrag.

10. Any exclusions and/or limitations of liability under this Agreement are
without prejudice to the rights and obligations of the parties under the lease
agreement contained in Annex B.



 

 

32



--------------------------------------------------------------------------------

§7

Besitzübergang

 

1. Die Übergabe eines Einzelnen Kaufobjekts (“Besitzübergang”) erfolgt an dem
Tag nach dem Tag, an dem der Kaufpreis für das jeweilige Einzelne Kaufobjekt
beim Verkäufer ohne Widerrufsmöglichkeit gutgeschrieben wurde. Unbeschadet des
vorstehenden Satzes erfolgt der Besitzübergang jedoch frühestens am ersten
Kalendertag des Monats nach dem betreffenden Stichtag (d. h. im Falle von § 4.2
am 1. November 2013); § 4.2 Abs. 1 letzter Satz bleibt unberührt.

Section 7

Transfer of Possession

 

1. The transfer of possession of an Individual Purchase Object (“Transfer of
Possession”) occurs on the day after the day on which the Purchase Price for the
relevant Individual Purchase Object has been irrevocably credited to the Seller.
However, notwithstanding the foregoing the Transfer of Possession shall not be
at a date until the first calendar day of the month following the respective due
date (i.e., in case of Sec. 4.2 the first calendar day of November 2013); Sec.
4.2 para 1 last sentence remains unaffected.

 

2. Mit dem Besitzübergang gehen auf den Käufer alle Nutzen und alle Lasten über,
gleich ob privater oder öffentlicher Natur (insbesondere Grundsteuer,
Anliegerbeiträge sowie sonstige Abgaben). Zu diesem Zeitpunkt geht ebenfalls die
Gefahr des zufälligen Untergangs oder der zufälligen Verschlechterung auf den
Käufer über; § 6.6 bleibt unberührt. Ab diesem Zeitpunkt trägt der Käufer zudem
die Verkehrssicherungspflicht.

2. Upon Transfer of Possession, all burdens, regardless of whether of a private
legal nature or under public law (especially property tax, property assessments
as well as other levies) and all benefits pass to the Purchaser; at this time,
the risk of accidental loss or accidental deterioration also pass to the
Purchaser; Sec. 6.6 remains unaffected. Commencing at this time, the Purchaser
also bears the duty to secure the property.

 

Mit dem Besitzübergang tritt der Käufer anstelle des Verkäufers in die Rechte
und Pflichten, die sich aus der Eigentümerstellung in Bezug auf das jeweilige
Einzelne Kaufobjekt ergeben, ein und übernimmt die mit dem Einzelnen Kaufobjekt
zusammenhängenden Verpflichtungen gegenüber privaten oder öffentlich-rechtlichen
Dritten, indem er in die

Upon Transfer of Possession, the Purchaser assumes the rights and obligations
arising from ownership of the relevant Individual Purchase Object in place of
the Seller and assumes the obligations pertaining to the Individual Purchase
Object vis-à-vis private third parties or third parties under public law by
entering into the obligations or legal relationships in place of

 

 

33



--------------------------------------------------------------------------------

Verpflichtungen oder Rechtsverhältnisse anstelle des Verkäufers eintritt, die in
Anlage 7.2 genannt sind. Ab dem Besitzübergang hat der Käufer den Verkäufer von
sämtlichen in vorstehendem Satz in Bezug genommenen Verpflichtungen, die nach
dem Besitzübergang entstehen, freizustellen. §§ 1.2 und 7.3 bleiben unberührt.

the Seller specified in Annex 7.2. As of the Transfer of Possession, the
Purchaser must indemnify the Seller from all obligations referred to in the
preceding sentence arising after the Transfer of Possession. Sec. 1.2 and
Sec. 7.3 shall remain unaffected.

 

Sollte der Eintritt durch den Käufer nur mit Zustimmung des Vertragspartners
wirksam sein und diese verweigert werden, ist der Verkäufer auf Verlangen des
Käufers verpflichtet, das betreffende Vertragsverhältnis auf Rechnung und Kosten
des Käufers weiterzuführen, längstens bis zum Zeitpunkt der ersten
Kündigungsmöglichkeit.

If the assumption by the Purchaser is effective only with the consent of the
contractual counterparty and if such consent is denied, the Seller shall be
obliged, if so requested by the Purchaser, to continue the relevant contractual
relationship on account and at the costs of Purchaser until no later than such
time a termination becomes possible for the first time.

 

Die Verpflichtungen, Lasten und Kosten werden auf den Tag des Besitzübergangs
abgerechnet. Die von dem Verkäufer für den Zeitraum nach dem Besitzübergang im
Voraus getragenen oder noch zu tragenden Lasten und Kosten, insbesondere die
Grundsteuer, hat der Käufer dem Verkäufer zu erstatten. Die von dem Käufer für
den Zeitraum vor dem Besitzübergang im Voraus getragenen oder noch zu tragenden
Lasten und Kosten, insbesondere die Grundsteuer, hat der Verkäufer dem Käufer zu
erstatten.

The obligations, charges, and costs are settled as per the date of the Transfer
of Possession. The Purchaser shall reimburse the Seller for the burdens and
costs that have been or will be borne by the Seller in advance for the period
after the Transfer of Possession, including but not limited to the real property
tax. The Seller shall reimburse the Purchaser for the burdens and costs that
have been or will be borne by the Purchaser for the period before the Transfer
of Possession, including but not limited to the real property tax.

 

3. Mit dem Besitzübergang hinsichtlich des Einzelnen Kaufobjekts Nr. 4
[Park-Klinik] tritt der Käufer in sämtliche sich aus dem Erbbaurechtsvertrag vom
6. Oktober 1988 (UR-Nr. 664/1988 des Notars Dr.

3.

Upon Transfer of Possession of Individual Purchase Object no. 4 [Park-Klinik],
the Purchaser assumes all rights and obligations from that date thereof arising
from the hereditary building right agreement dated

 

 

34



--------------------------------------------------------------------------------

  Buschlinger, Wiesbaden), geändert durch Nachtragsurkunden vom 14. April 1989
(UR-Nr. 293/1989 des Notars Dr. Buschlinger, Wiesbaden), 29. Juni 1990 (UR-Nr.
490/1990 des Notars Dr. Buschlinger, Wiesbaden), 27. März 1991 (UR-Nr. 309/1991
des Notars Dr. Buschlinger, Wiesbaden) und 2. April 1991 (UR-Nr. 323/1991 des
Notars Dr. Buschlinger, Wiesbaden) sowie durch Realteilungserklärung vom
6. April 2009 (UR-Nr. C 82/09 des Notars Claus, Wiesbaden) ab diesem Zeitpunkt
ergebenden Rechte und Pflichten des Verkäufers ein (zusammen der
“Erbbaurechtsvertrag”).

  October 6, 1988 (deed no. 664/1988 of the notary Dr. Buschlinger, Wiesbaden),
as amended by deeds dated April 14, 1989 (deed no. 293/1989 of the notary
Dr. Buschlinger, Wiesbaden), dated June 29, 1990 (deed no. 490/1990 of the
notary Dr. Buschlinger, Wiesbaden), dated March 27, 1991 (deed no. 309/1991 of
the notary Dr. Buschlinger, Wiesbaden), dated April 2, 1990 (deed no. 323/1991
of the notary Dr. Buschlinger, Wiesbaden) and splitting declaration of April 6,
2009 (deed no. C 82/09 of the notary Claus, Wiesbaden) (collectively, the “HBR
Agreement”).

 

Der Käufer ist im Fall eines Weiterverkaufs des Einzelnen Kaufobjekts Nr. 4
[Park-Klinik] an einen Dritten dazu verpflichtet, den entsprechenden Dritten
ebenfalls zu verpflichten, die Rechte und Pflichten aus dem Erbbaurechtsvertrag
zu übernehmen (Weitergabeverpflichtungsklausel).

The Purchaser shall be obliged, in case of a sale and transfer of the Individual
Purchase Object no. 4 [Park-Klinik] to a third party to oblige such third party
to assume all rights and obligations arising from the HBR Agreement
(Weiterverpflichtungsklausel).

 

Im Übrigen gelten die Bestimmungen des Annex 7.3 (Deed).

Furthermore the provisions of Annex 7.3. (Deed) shall apply.

 

4. Innerhalb eines Zeitraums von zwei Monaten nach Besitzübergang hat der
Verkäufer dem Käufer Kopien der im Datenraum zur Verfügung gestellten
Grundstücksunterlagen betreffend den Kaufgegenstand zu übergeben, soweit dies
nicht bereits zuvor geschehen ist. Sofern und soweit der Verkäufer im Besitz von
Originaldokumenten ist, muss er diese ebenfalls übergeben, es sei denn, der
Verkäufer ist gesetzlich zur Aufbewahrung von Originaldokumenten verpflichtet.

4. Within a period of two months after the Transfer of Possession, the Seller
must hand over to the Purchaser copies of the real property related documents
relating to the Purchase Object disclosed in the Data Room, to the extent this
has not already occurred before. If and to the extent the Seller is in
possession of originals, it must hand over such originals as well, unless the
Seller is required by law to retain originals.

 

 

35



--------------------------------------------------------------------------------

5. Erschließungs- und Anliegerbeiträge nach dem Baugesetzbuch sowie Beiträge und
Kostenerstattungspflichten nach dem Kommunalabgabengesetz und den entsprechenden
Gemeindesatzungen, für die bis zum heutigen Tage Bauarbeiten begonnen wurden,
hat der Verkäufer zu tragen. Alle Kosten für danach begonnene Maßnahmen gehen zu
Lasten des Käufers. Etwaige Erstattungsansprüche des Verkäufers aus
Vorausleistungen werden dem dies annehmenden Käufer hiermit abgetreten; soweit
Vorauszahlungen die Beitragsschuld überschreiten, ist der Käufer zur Rückzahlung
des entsprechenden Betrages an den Verkäufer verpflichtet.

5. Development and adjacent owner’s charges for connection to public services
under the German Construction Code as well as contributions and obligations to
reimburse costs pursuant to the Act on Local Community Charges and respective
municipal bylaws, with respect to which the construction works have commenced to
date, must be borne by the Seller. The costs of measures commenced thereafter
must be borne by the Purchaser. Any claims for reimbursement of the Seller based
on advance payments are hereby assigned to the Purchaser, which accepts the
assignment; if advance payments exceed the contribution liability, the Purchaser
shall be obliged to repay the respective amount to the Seller.

 

Die Parteien stellen einander von jeglicher dieser Verteilung im Innenverhältnis
widersprechenden Inanspruchnahme frei. Auf eine Sicherung des
Freistellungsanspruches wird nach Belehrung durch den Notar verzichtet. Der
Käufer hat den Verkäufer über etwaige Rückzahlungen unverzüglich schriftlich zu
informieren.

The Parties indemnify each other from any demand that do not correspond with
this internal allocation. After having been instructed by the Notary, the
Parties waive to have this indemnification claim collateralised. The Purchaser
shall notify the Seller of any repayments immediately in writing.

 

6. Ohne vorherige Einwilligung des Käufers und mit Ausnahme der in Anlage 7.6
aufgeführten Belastungen wird der Verkäufer (i) den Kaufgegenstand nicht
belasten oder entsprechenden Belastungen zustimmen (insbesondere
Grunddienstbarkeiten, Baulasten, etc.) und (ii) keine Anträge bezüglich des
Kaufgegenstandes beim zuständigen Grundbuchamt oder einer öffentlichen Behörde
einreichen, ändern oder zurückziehen.

6. Without prior approval of the Purchaser and except for the encumbrances
listed in Annex 7.6, the Seller will not (i) encumber or consent to encumbrances
of the Purchase Object (including, but not limited to servitudes, building
charges, etc.) or (ii) file, amend or withdraw any applications regarding the
Purchase Object with the relevant land registry or public entity.

 

 

36



--------------------------------------------------------------------------------

§ 8

Auflassungsvormerkung

 

1. Der Verkäufer bewilligt und der Käufer beantragt, zu Gunsten des jeweiligen
Käufers gemäß Annex 1.1 Auflassungsvormerkungen zur Sicherung seiner Ansprüche
auf Übertragung des Eigentums an den Einzelnen Kaufobjekten einzutragen.

Section 8

Priority Notice of Conveyance

 

1. The Seller approves, and the Purchaser applies for priority notices of
conveyance (Auflassungsvormerkung) in favor of the respective Purchaser pursuant
to Annex 1.1 to secure its claims for transfer of title to the Individual
Purchase Objects.

 

Zum Zwecke der Kaufpreisfinanzierung des Käufers bleibt das Recht des
Eigentümers vorbehalten, mit Rang vor den vorstehenden Auflassungsvormerkungen,
Grundpfandrechte bis zur Höhe des Gesamtkaufpreises nebst bis zu 20%.
Jahreszinsen ab heute sowie nebst einer einmaligen Nebenleistung von bis zu 15
%. des Grundbetrags eintragen zu lassen. Der Rangvorbehalt wird inhaltlich dahin
beschränkt, dass er nur für Grundpfandrechte gilt, die unter Mitwirkung des
Käufers bestellt wurden (bedingter Rangvorbehalt). Der Verkäufer bewilligt und
der Käufer beantragt, diesen Vorrangsvorbehalt gleichzeitig mit der
Auflassungsvormerkung einzutragen.

For the purpose of financing the Purchase Price by the Purchaser, the right of
the owner is reserved to have mortgages in an amount of up to the Total Purchase
Price plus up to 20 % p.a. interest thereon as from the date hereof and plus a
one time ancillary charge of up to 15 % of the nominal amount registered ranking
senior to the aforementioned priority notice of conveyance. The reservation of
priority shall be limited in content in such form that it only applies to
mortgages created with the Purchaser’s cooperation (bedingter Rangvorbehalt).
The Seller approves and the Purchaser applies for such reservation of priority
being registered simultaneously with the priority notice of conveyance.

 

Werden die Eintragung des Grundpfandrechtes und der Auflassungsvormerkung
gleichzeitig beantragt, soll das Grundpfandrecht Rang erhalten vor der
Auflassungsvormerkung.

If the registration of the mortgage and the priority notice of conveyance is
applied for at the same time, the mortgage shall rank senior to the priority
notice of conveyance.

 

2. Die Parteien bewilligen und beantragen schon heute die Löschung der
vorgenannten

2. The Parties already today approve and apply for the deletion of the above
mentioned

 

 

37



--------------------------------------------------------------------------------

Auflassungsvormerkung, sobald der Käufer als Eigentümer des Kaufgegenstands in
das Grundbuch eingetragen ist und keine Zwischeneintragungen erfolgt oder
beantragt sind, an denen der Käufer nicht mitgewirkt hat.

priority notice of conveyance as soon as the Purchaser has been entered as the
owner of the Purchase Object in the land register and no interim entries have
been made or applied for without the cooperation of the Purchaser.

 

Weiter bevollmächtigen und beauftragen die Parteien den Notar unwiderruflich, im
Namen des Käufers die Löschung der Auflassungsvormerkung zu bewilligen und zu
beantragen,

Furthermore, the Parties authorise and irrevocably instruct the Notary on behalf
of the Purchaser to consent to, and apply for, the deletion of the priority
notice of conveyance,

 

  a) sobald der Verkäufer die Löschung der Auflassungsvormerkung verlangt, und
dazu dem amtierenden Notar schriftlich bestätigt hat, zur Eigentumsverschaffung
nicht mehr verpflichtet zu sein, der Notar dem Käufer dies schriftlich
mitgeteilt hat und der Käufer innerhalb von vier Wochen nach der Mitteilung kein
Gerichtsverfahren gegen die Löschung eingeleitet hat,

  a) as soon as the Seller requests the deletion of the priority notice of
conveyance and has confirmed to the officiating Notary in writing that it is no
longer obliged to transfer title; the Notary has notified the Purchaser thereof
in writing and the Purchaser has not initiated a court procedure against the
deletion within four weeks from being so notified,

 

  b) oder sobald der Notar dazu schriftlich vom Käufer ermächtigt worden ist.

  b) or as soon as the Notary has been authorized to do so in writing by the
Purchaser.

 

Die vorstehenden Einschränkungen der Vollmacht des Notars gelten nur im
Innenverhältnis. Im Außenverhältnis ist die Vollmacht unbeschränkt.

The above limitations on the Notary’s power of attorney apply only in the
relationship inter se. In the relationship with third parties, the power of
attorney is unlimited.

 

 

38



--------------------------------------------------------------------------------

§ 9

Auflassung

Die Erschienenen erklären nunmehr die

A U F L A S S U N G

wie folgt:

Wir sind uns darüber einig, dass das Eigentum bzw. das Erbbaurecht an den
Einzelnen Kaufobjekten auf den jeweiligen in Anlage 1.1 bestimmten Käufer
übergeht. Der Verkäufer bewilligt und der Käufer beantragt die Eintragung des
Käufers als Eigentümer und Inhaber des Erbbaurechts im Grundbuch

Section 9

Conveyance (Auflassung)

The persons appearing now declare the

C O N V E Y A N C E

as follows:

We are in agreement that the title to the Individual Purchase Objects and the
hereditary building right respectively pass to the respective Purchaser pursuant
to Annex 1.1. The Seller approves and the Purchaser applies for the registration
of the Purchaser as the owner and the holder of the hereditary building right in
the land register.

 

Der Notar wird jedoch angewiesen, die Grundbuchumschreibung hinsichtlich eines
Einzelnen Kaufobjekts erst dann zu bewilligen und zu beantragen, wenn ihm der
Verkäufer die vertragsgerechte Zahlung des Kaufpreises für dieses Einzelne
Kaufobjekt schriftlich mitgeteilt hat bzw. der Käufer ihm nachgewiesen hat, dass
der Verkäufer die Zahlung des Kaufpreises für dieses Einzelne Kaufobjekt
erhalten hat; in jedem Fall wird der Notar die Eintragung nicht vor dem
1. November 2013 beantragen. Bis zu diesem Zeitpunkt wird der Notar nur
Teilkopien ohne die vorstehende Auflassung ausstellen.

However, the Notary is instructed not to apply for registration in the land
register with respect to an Individual Purchase Object until the Seller has
notified him in writing of the payment of the Purchase Price for the relevant
Individual Purchase Object, or the Purchaser has provided him with evidence of
the receipt by the Seller of the payment of the Purchase Price for the relevant
Individual Purchase Object, but in no event shall the Notary apply for
registration prior to the first day of November 2013. Through this point of time
the Notary shall only issue partial copies – without this Conveyance.

 

Die vorstehenden Einschränkungen der Vollmacht des Notars gelten nur im
Innenverhältnis. Im Außenverhältnis ist die Vollmacht unbeschränkt.

The aforesaid restrictions of the power of attorney only apply inter pares.
Otherwise, the power of attorney is unlimited.

 

 

§ 10

Belastungsvollmacht

 

1. Der Verkäufer verpflichtet sich, bei der Bestellung vollstreckbarer (§ 800
ZPO) Grundschulden zu Gunsten von Kreditinstituten,

Section 10

Power of Attorney to Encumber

 

1. The Seller undertakes to cooperate as the current owner of and holder of a
hereditary building right regarding the Individual Purchase

 

 

39



--------------------------------------------------------------------------------

die zum Geschäftsbetrieb in der Europäischen Union befugt sind, als derzeitiger
Eigentümer bzw. Erbbauberechtigter der Einzelnen Kaufobjekte mitzuwirken. Diese
Mitwirkungspflicht besteht nur, wenn in der Grundschuldbestellungsurkunde
folgende von den Parteien bereits jetzt getroffenen Bestimmungen wiedergegeben
werden:

Objects in establishing enforceable (Sec. 800 German Code of Civil Procedures)
land charges for the benefit of credit institutions authorized to conduct
business in the European Union. This duty to cooperate only exists if the
document establishing the land charge reflects the following provisions already
agreed at this time by the Parties:

 

  a) Sicherungsabrede: Der Grundschuldgläubiger darf das Grundpfandrecht nur
insoweit als Sicherheit verwerten und/oder behalten, als er tatsächlich
Zahlungen mit Tilgungswirkung für die Kaufpreisschuld des Käufers geleistet hat.
lst die Grundschuld zurück zu gewähren, so kann nur Löschung verlangt werden,
nicht Abtretung oder Verzicht. Alle weiteren innerhalb oder außerhalb dieser
Urkunde getroffenen Zweckbestimmungserklärungen, Sicherungs- und
Verwertungsvereinbarungen gelten daher erst nach vollständiger Kaufpreiszahlung,
spätestens nach Übergang des Eigentums am belasteten Grundstück auf den Käufer.
Ab diesem Zeitpunkt gelten sie für und gegen den Käufer als neuem
Sicherungsgeber.

  a) Security Arrangement: The land charge creditor can only realize and/or
retain the land charge as security to the extent that the creditor has actually
made payments in satisfaction of the obligation of the Purchaser to pay the
Purchase Price. If the land charge must be returned, only deletion can be
demanded, but not an assignment or waiver. All other declarations on the purpose
agreed within or outside of this Document, agreements on security and
realization, therefore, only apply after complete payment of the Purchase Price,
but no later than after transfer of title in the encumbered property to the
Purchaser. Commencing at that time, they apply for and against the Purchaser as
the new security grantor.

 

  b) Zahlungsanweisung: Zahlungen haben nach Maßgabe von § 4.5 zu erfolgen.

  b) Payment instruction: Payments must be made as provided for in Sec. 4.5.

 

  c) Persönliche Zahlungspflichten, Kosten: Der Verkäufer übernimmt im
Zusammenhang mit der Grundschuldbestellung keinerlei persönliche
Zahlungspflichten.

  c) Personal payment obligations, costs: The Seller assumes no personal payment
obligations whatsoever in connection with establishing the land

 

 

40



--------------------------------------------------------------------------------

Der Käufer verpflichtet sich, den Verkäufer von allen Kosten und sonstigen
Folgen der Grundschuldbestellung freizustellen.

charge. The Purchaser undertakes to indemnify the Seller against all costs and
any consequences of establishing the land charge.

 

  d) Fortbestand der Grundschuld: Die bestellte Grundschuld darf auch nach
Eigentumsumschreibung auf den Käufer bestehen bleiben. Alle Eigentümerrechte und
Rückgewähransprüche, die mit ihr zu tun haben, werden hiermit mit Wirkung ab
Bezahlung des Kaufpreises, in jedem Falle aber ab Eigentumsumschreibung, auf den
dies annehmenden Käufer übertragen. Entsprechende Grundbucheintragung wird
bewilligt.

  d) Continued existence of the land charge: The established land charge can
continue to exist after registration of transfer of title to the Purchaser. All
ownership rights and claims for return relating to the land charge are hereby
transferred to the Purchaser effective upon payment of the Purchase Price,
however, in any event upon registration of the transfer of title; the Purchaser
accepts such assignments. Corresponding registration in the land register is
approved.

 

2. Der Verkäufer erteilt dem Käufer mit der Ermächtigung zur
Unterbevollmächtigung Vollmacht, ihn bei allen vorstehenden Rechtshandlungen zu
vertreten. Diese Vollmacht gilt nur dann, wenn in der
Grundschuldbestellungsurkunde die unter den vorstehenden Punkten getroffenen
Bestimmungen wiedergegeben werden.

2. The Seller grants the Purchaser power of attorney together with the
authorization to grant subordinate power of attorney to represent the Seller in
all of the above mentioned legal acts. This power of attorney only applies if
the document establishing the land charge reflects the provisions agreed to in
the preceding points.

 

3. Die Vollmacht kann ausgeübt werden, bevor erforderliche behördliche
Genehmigungen erteilt sind. Von der Vollmacht kann nur durch Erklärung vor dem
amtierenden Notar oder seinem Vertreter oder Nachfolger im Amt Gebrauch gemacht
werden, der ihre vertragsmäßige Ausübung überwacht.

3. The power of attorney can be exercised prior to the granting of the necessary
public permits. The power of attorney can only be used by a declaration before
the officiating Notary or his/her official representative or successor in office
who will supervise the exercise in accordance with the contract.

 

4. Der Käufer weist die Kreditgeber, die durch die nach diesem § 10 bestellten

4. The Purchaser hereby irrevocably instructs the lenders collateralized by the
land

 

 

41



--------------------------------------------------------------------------------

Grundschulden besichert sind, hiermit unwiderruflich an, die Darlehensbeträge
entsprechend der in diesem Kaufvertrag vereinbarten Regelungen zu überweisen.

charges created under this Sec. 10 to transfer the amounts of the loan in
accordance with the provisions contained in this Agreement.

 

 

§ 11

Vertragsabwicklung/Beauftragung des Notars

Section 11

Contract Execution/Instructions to the Notary

 

1. Der Notar machte auf den weiteren Gang des Verfahrens bis zur Umschreibung im
Grundbuch aufmerksam. Er wies insbesondere hin auf das Vorkaufsrecht nach dem
Baugesetzbuch.

1. The notary informed the parties about the further course of the proceedings
up to the transfer of ownership in the land register. He made special mention of
the pre-emption right pursuant to the German Building Code (Baugesetzbuch).

 

Der Notar soll der Gemeinde sofort eine vollständige Vertragsabschrift
übersenden, um die Ausübungsfrist von zwei Monaten in Gang zu setzen.

The notary shall immediate send a complete copy of the contract to the
municipality in order to set in motion the exercise period of two months.

 

2. Die Parteien ermächtigen hiermit den beurkundenden Notar, in ihrem Namen alle
Erklärungen abzugeben und entgegenzunehmen, insbesondere auch Anträge einzeln zu
stellen und zurückzunehmen, soweit dies für den Vollzug des Kaufvertrags
erforderlich ist.

2. The Parties hereby authorize the officiating Notary to issue and receive all
declarations in their names, especially to also submit and withdraw individual
applications to the extent that this is necessary in order to implement this
Agreement.

 

3. Die Parteien beauftragen den amtierenden Notar mit der Durchführung dieses
Kaufvertrags, insbesondere damit, die steuerliche Unbedenklichkeitsbescheinigung
bezüglich der Grunderwerbssteuer zu beschaffen, alle zu diesem Kaufvertrag
erforderlichen Genehmigungen zu beantragen und für sie entgegenzunehmen sowie
die Fälligkeitsmitteilung nach § 4.2 bzw. § 4.3 zu veranlassen.

3. The Parties instruct the officiating Notary to implement this Agreement,
especially to obtain the clearance certificate from the tax authorities with
regard to the real estate transfer tax, to apply for all permits required for
this Agreement and to receive them and to cause the Maturity Notice to be made
pursuant to Sec. 4.2 and Sec. 4.3, respectively.

 

 

42



--------------------------------------------------------------------------------

4. Eintragungen im Grundbuch sollen nur nach Anträgen des Notars erfolgen. Die
Parteien verzichten insoweit auf ihr eigenes Antragsrecht.

4. Registrations in the land register should only be made upon application by
the Notary. The Parties waive in this regard the own right to submit their
applications.

 

5. Der Verkäufer wird sich unverzüglich um die Einholung des Treuhandauftrages
und der Löschungsbewilligung seitens der Gläubiger der Belastungen in
Abteilung III des Grundbuches selbst bemühen.

5. The Seller will obtain the escrow mandate and the deletion consent from the
mortgagees regarding the encumbrances registered in Sec. III of the land
register without undue delay.

 

 

§ 12

Bevollmächtigung der Notariatsangestellten

Section 12

Power of Attorney for the Notarial Clerks

 

Hierdurch werden die Notare Dr. Florian Braunfels und Dr. Rainer Oppermann in
Düsseldorf, deren Vertreter und die Mitarbeiter

Hereby the notaries Dr. Florian Braunfels and Dr. Rainer Oppermann in Düsseldorf
and their official deputies as well as the employees

 

Herr Heinz Langmack

Frau Ingrid Neu

Frau Ulrike Gildemeister

Frau Silke Großebrockhoff

Herr Maximilian Lemke

Herr Heinz Langmack

Frau Ingrid Neu

Frau Ulrike Gildemeister

Frau Silke Großebrockhoff

Mr. Maximilian Lemke

 

bevollmächtigt, alles zu erklären und zu bewilligen, was nach ihrem
pflichtgemäßen Ermessen zum Vollzug dieses Vertrages und zur Eintragung im
Grundbuch – insbesondere bei gerichtlichen Zwischenverfügungen noch notwendigen
oder zweckmäßig ist – einschließlich der Erklärung der Auflassung und der
Bewilligung der Auflassungsvormerkung, der Beantragung von Löschungen, der
Abgabe von ldentitätsbescheinigungen. Jeder Bevollmächtigte darf einzeln und für
alle Beteiligten gleichzeitig handeln.

are granted power of attorney to declare and consent to everything that is still
necessary or instrumental for executing this contract and for registration in
the land register, in particular in the case of interim court orders – including
the declaration of conveyance and the approval of the priority notice of
conveyance, the application for deletions and the issuance of certificates of
identity. Each empowered person may act solely and simultaneously for all
parties.

 

 

43



--------------------------------------------------------------------------------

Die Vollmachten schließen die - gegenüber dem Grundbuchamt unbeschränkte -
Belastung des Kaufgegenstands entsprechend § 10 sowie die
Zwangsvollstreckungsunterwerfung des dinglichen – beim Käufer auch des
persönlichen – Vermögens und die Abgabe der im Zusammenhang mit der dinglichen
Belastung seitens der Finanzierungsinstitute geforderten
Sicherungszweckerklärungen ein. Über die Bedeutung der persönlichen
Haftungsübernahme mit Zwangsvollstreckungsunterwerfung sowie über die rechtliche
und wirtschaftliche Tragweite der Vollmachtserteilung hat der beurkundende Notar
ausführlich belehrt.

The powers of attorney include the encumbrance of the Purchase Object in
accordance with Sec. 10, without any restrictions towards the land register
office, as well as submission to immediate enforcement in rem, and in the case
of the Purchaser, also the personal assets, and the issuance of the declarations
on the security purpose required by the financial institutions in connection
with in rem encumbrance. The officiating Notary has explained in detail the
significance of the personal assumption of liability with submission to
immediate enforcement as well as the legal and commercial effects of granting
power of attorney.

 

Von dieser Vollmacht kann nur vor dem beurkundenden Notar oder dessen Vertreter
oder Nachfolger im Amt Gebrauch gemacht werden. Im Innenverhältnis wird der
Notar angewiesen, sicherzustellen, dass von der Vollmacht nur nach Abstimmung
mit den Parteien Gebrauch gemacht wird. Nach außen ist die Vollmacht
unbeschränkt.

This power of attorney can only be used before the officiating Notary or his
official representative or successor in office. Internally, the Notary is
instructed to ensure that the power of attorney is only used after coordination
with the Parties. The power of attorney is unrestricted in the external
relationship.

 

Die Parteien bevollmächtigen auch den amtierenden Notar, soweit erforderlich
oder zweckmäßig, Bewilligungen und Anträge gegenüber dem Grundbuchamt zu ändern
und zu ergänzen, überhaupt alles zu tun, was verfahrensrechtlich zur
Durchführung des Kaufvertrags erforderlich sein sollte, insbesondere
Grundstücksbezeichnungen zu berichtigen, zu ergänzen und/oder gemäß § 28 GBO zu
bezeichnen.

The Parties also grant power of attorney to the officiating Notary to amend and
supplement, to the extent necessary or expidient, approvals and applications
vis-à-vis the land register office and, generally, to effect everything
necessary under procedural law with regard to the implementation of this
Agreement, in particular to correct, supplement the identification of and/or to
identify real property in accordance with Sec. 28 of the Land Register Act.

 

 

44



--------------------------------------------------------------------------------

§ 13

Kosten, Grunderwerbsteuer

 

1. Die mit der Beurkundung und Durchführung und ggf. Rückabwicklung dieses
Kaufvertrags verbundenen Kosten trägt, soweit nicht ausdrücklich etwas anderes
bestimmt ist, der Käufer mit Ausnahme der Kosten der Löschung nicht übernommener
Belastungen im Grundbuch, die der Verkäufer trägt.

Section 13

Costs, Real Estate Transfer Tax

 

1. The Purchaser bears, to the extent not specifically provided otherwise, the
costs associated with the notarization and implementation and unwinding, as the
case may be, of this Agreement other than the costs associated with the deletion
of the encumbrances in the land register that are not assumed by Purchaser,
which costs are borne by the Seller.

 

Die Kosten seiner Vertretung (z.B. für Vollmacht oder Genehmigung) trägt jeder
Beteiligte selbst.

Each party bears its own representation costs (e.g. for powers of attorney or
approval).

 

2. Die Grunderwerbsteuer trägt der Käufer.

2. The Purchaser bears the real estate transfer tax.

 

§ 14

Rücktritt

 

1. Den Parteien steht das in diesem § 14 geregelte Rücktrittsrecht zu. Darüber
hinaus sind die Parteien nicht berechtigt, von diesem Kaufvertrag zurückzutreten
oder im Wege des Schadensersatzes die Aufhebung des Kaufvertrags zu verlangen.
Sollte aufgrund zwingender gesetzlicher Bestimmungen ein Rücktrittsrecht
bestehen und nach Besitzübergang ausgeübt werden, gelten insoweit die
gesetzlichen Bestimmungen. Schadensersatzansprüche sind ausgeschlossen.

Section 14

Withdrawal

 

1. The Parties have the right to withdrawal based on this Sec. 14. Apart from
that, the Parties are not entitled to withdraw from this Agreement or to demand
for the revocation of this Agreement in the context of any claims for
indemnification. If there is any mandatory statutory right to withdraw which is
exercised after the Transfer of Possession, the statutory rights shall apply.
Damage claims are excluded.

 

2. Jede Partei ist berechtigt, von diesem Kaufvertrag hinsichtlich eines
Einzelnen Kaufobjekts zurückzutreten, soweit bezüglich

2. Each Party is entitled to withdraw from this Agreement with respect to an
Individual Purchase Object to the extent that a pre-emption

 

 

45



--------------------------------------------------------------------------------

dieses Einzelnen Kaufobjekts ein öffentlich-rechtliches Vorkaufsrecht ausgeübt
wird. Schadensersatzansprüche sind ausgeschlossen. Allerdings trägt der
Verkäufer etwaige damit verbundene Gerichtskosten. Der Rücktritt lässt die
Rechte des Vorkaufsberechtigten unberührt.

purchase right under public-law is exercised with respect to that Individual
Purchase Object. Damage claims are excluded. However, the Seller shall bear any
related court costs accrued. The withdrawal does not affect the rights of the
holder of the pre-emption right.

 

3. Für den Fall, dass der Eintritt der Zahlungsvoraussetzungen gemäß § 4.2 oder
§ 4.3 lit. a) nicht innerhalb von sechs (6) Monaten nach dem heutigen Tage vom
Notar durch eine Fälligkeitsmitteilung bestätigt wird, gilt Folgendes:

3. In the event that fulfillment of the payment conditions as set forth in Sec.
4.2 or Sec. 4.3 lit. a) has not been confirmed by the Notary within six
(6) months from the date hereof in a Maturity Notice, the following shall apply:

 



a) Jede Partei ist berechtigt, von diesem Kaufvertrag insgesamt zurückzutreten.
Der Mietvertrag in Annex B tritt in diesem Fall nicht in Kraft und der Käufer
stimmt hiermit der Löschung der gemäß § 8 eingetragenen Vormerkung zur
Eigentumsübertragung bereits jetzt unwiderruflich zu. Vorbehaltlich der
nachstehenden Absätze b) und c) ist das Rücktrittsrecht in diesem Zusammenhang
das einzige Recht der Parteien und alle anderen vertraglichen oder gesetzlichen
Rechte werden hiermit ausgeschlossen.

a) Either Party shall be entitled to withdraw from this Agreement in its
entirety. The lease agreement contained in Annex B shall in this event not enter
into effect and the Purchaser herewith irrevocably agrees to the cancellation of
the priority notice of conveyance which has been recorded pursuant to Sec. 8.
The withdrawal right shall be the exclusive right of the Parties in this respect
and – subject to lit. b) and c) below – any other contractual and statutory
rights shall be excluded herewith.

 

b) Der Verkäufer trägt die anfallenden Notar- und Gerichtskosten und der Käufer
kann eine Vertragsstrafe in Höhe von EUR 3.000.000 fordern, sofern die
Nichterfüllung der Zahlungsvoraussetzungen auf ein Verschulden des Verkäufers
zurückzuführen ist (hierzu gehört auch der Nichteintritt der
Zahlungsvoraussetzung gemäß § 4.2(b)). Dem Käufer stehen unter diesen Umständen
keine weiteren Schadensersatzansprüche über den Betrag der Vertragsstrafe hinaus
zu.

b) The Seller shall bear the notary and court costs accrued and the Purchaser
may claim liquidated damages in the amount of EUR 3,000,000, in case the
non-fulfillment of the payment conditions was caused by the Seller’s fault
(which shall include a lack of fulfillment of the condition precedent set forth
in Sec. 4.2(b)). The Purchaser shall not be entitled to claim any further
damages exceeding the amount of the liquidated damages.

 

 

46



--------------------------------------------------------------------------------

c) Der Käufer trägt die anfallenden Notarund Gerichtskosten und der Verkäufer
kann eine Vertragsstrafe in Höhe von EUR 3.000.000 fordern, sofern die
Nichterfüllung der Zahlungsvoraussetzungen auf die Nichteinhaltung von § 7.3
durch den Käufer zurückzuführen ist. Dem Verkäufer stehen unter diesen Umständen
keine weiteren Schadensersatzansprüche über den Betrag der Vertragsstrafe hinaus
zu.

c) The Purchaser shall bear the notary and court costs accrued and the Seller
may claim liquidated damages in the amount of EUR 3,000,000, in case the
non-fulfillment of the payment conditions was caused by the Purchaser’s
non-compliance with Sec. 7.3. The Seller shall not be entitled to claim any
further damages exceeding the amount of the liquidated damages.

 

4. Für den Fall, dass der Eintritt der Zahlungsvoraussetzungen gemäß § 4.3 lit.
b) in Bezug auf ein Einzelnes Kaufobjekt nicht innerhalb von neun (9) Monaten
nach dem heutigen Tage vom Notar durch eine Fälligkeitsmitteilung bestätigt
wird, ist jede Partei berechtigt, hinsichtlich dieses Einzelnen Kaufobjekts von
diesem Kaufvertrag zurückzutreten. Das betreffende Einzelne Kaufobjekt fällt in
diesem Fall aus dem Mietvertrag in Annex B heraus und der Käufer stimmt hiermit
der Löschung der gemäß § 8 eingetragenen Vormerkung zur Eigentumsübertragung
bereits jetzt unwiderruflich zu. Das Teilrücktrittsrecht ist in diesem
Zusammenhang das einzige Recht der Parteien und alle anderen vertraglichen oder
gesetzlichen Rechte werden hiermit ausgeschlossen. In diesem Fall gelten jedoch
§ 14.3 lit. b) oder c) entsprechend, d. h. die jeweils andere Partei kann eine
Vertragsstrafe in Höhe von EUR 3.000.000 verlangen, wenn die Voraussetzungen
gemäß § 14.3 lit b) oder c) hinsichtlich des entsprechenden Einzelnen
Kaufobjekts vorliegen.

4. In the event that fulfillment of the payment conditions as set forth in Sec.
4.3 lit. b) with respect to an Individual Purchase Object has not been confirmed
by the Notary within nine (9) months from the date hereof in a Maturity Notice,
either Party is entitled to withdraw from this Agreement with respect to the
relevant Individual Purchase Object. In this event, the Individual Purchase
Object does not become part of the lease agreement contained in Annex B and the
Purchaser herewith irrevocably agrees to the cancellation of the respective
priority notice of conveyance which has been recorded pursuant to Sec. 8. The
partial withdrawal right shall be the exclusive right of the Parties in this
respect and any other contractual and statutory rights shall be excluded
herewith. However, Sec. 14.3 lit. b) or c) shall apply mutatis mutandis in this
event, i.e., the relevant other Party may claim liquidated damages of EUR
3,000,000 if the requirements of Sec. 14.3 lit. b) or c) are met with regard to
such Individual Purchase Object.

 

 

47



--------------------------------------------------------------------------------

5. 1st der Käufer mit der Zahlung des Gesamtkaufpreises gemäß § 4.2 oder der
Summe der Kaufpreise gemäß § 4.3 lit. a) in Verzug, kann der Verkäufer nach
Ablauf einer vom Verkäufer gesetzten Nachfrist von zehn (10) Bankarbeitstagen
(Düsseldorf) von diesem Kaufvertrag insgesamt zurücktreten und eine
Vertragsstrafe in Höhe von EUR 3.000.000 verlangen. Für diesen Fall stimmt der
Käufer hiermit der Löschung der gemäß § 8 eingetragenen Vormerkung zur
Eigentumsübertragung bereits jetzt unwiderruflich zu. Der Verkäufer ist nicht
berechtigt, einen über den Betrag der Vertragsstrafe hinausgehenden Schaden
geltend zu machen oder ein sonstiges Rechtsmittel gegen den Käufer unter diesen
Umständen einzulegen.

5. In the event that the Purchaser is in default with the payment of the Total
Purchase Price pursuant to Sec. 4 .2 or the sum of the Purchase Prices pursuant
to Sec. 4 .3 lit. a), after expiration of a cure period of ten (10) bank
business days (Düsseldorf) set by the Seller, the Seller may withdraw from this
Agreement in its entirety, and may claim liquidated damages in the amount of EUR
3,000,000. In this event, the Purchaser herewith irrevocably agrees to the
cancellation of the priority notice of conveyance which has been recorded
pursuant to Sec. 8. The Seller shall not be entitled to claim further damages
exceeding the amount of the liquidated damages or to have any other remedy
against the Purchaser in such circumstances.

 

6. 1st der Käufer mit der Zahlung des Kaufpreises für ein Einzelnes Kaufobjekt
gemäß § 4.3 lit. b) in Verzug, kann der Verkäufer nach Ablauf einer vom
Verkäufer gesetzten Nachfrist von zehn (10)Bankarbeitstagen (Düsseldorf) nach
seiner Wahl hinsichtlich dieses Einzelnen Kaufobjekts oder aller Einzelnen
Kaufobjekte, für die der Kaufpreis (sowie etwaige Nebenleistungen (z.B.
Verzugszinsen)) noch nicht beim Verkäufer ohne Widerrufsmöglichkeit
gutgeschrieben wurden, von diesem Kaufvertrag zurücktreten und eine
Vertragsstrafe in Höhe von EUR 3.000.000 verlangen. Für diesen Fall stimmt der
Käufer hiermit der Löschung der gemäß § 8 eingetragenen Vormerkung zur
Eigentumsübertragung

6. In the event that the Purchaser is in default with the payment of the
Purchase Price for an Individual Purchase Object pursuant to Sec. 4 .3 lit. b),
after expiration of a cure period of ten (10) bank business days (Düsseldorf)
set by the Seller, the Seller may withdraw from this Agreement with respect to
that Individual Purchase Object or, at its option, all Individual Purchase
Objects for which the Purchase Price (including any ancillary costs (e.g.,
default interest)) has not yet been irrevocably credited to the Seller, and may
claim liquidated damages of EUR 3,000,000. In this event, the Purchaser herewith
irrevocably agrees to the cancellation of the respective priority notice of
conveyance which has been recorded pursuant to Sec. 8. The Seller shall

 

 

48



--------------------------------------------------------------------------------

bereits jetzt unwiderruflich zu. Der Verkäufer ist nicht berechtigt, einen über
den Betrag der Vertragsstrafe hinausgehenden Schaden geltend zu machen.

not be entitled to claim any further damages exceeding that amount of liquidated
damages.

 

7. Sofern ein Einzelnes Kaufobjekt vor Besitzübergang ganz oder in wesentlichen
Teilen zerstört wird, ist jede Partei berechtigt, hinsichtlich dieses Einzelnen
Kaufobjekts von diesem Kaufvertrag vor dem Besitzübergang zurückzutreten. Das
betreffende Einzelne Kaufobjekt fällt in diesem Fall aus dem Mietvertrag in
Annex B heraus und der Käufer stimmt hiermit der Löschung der gemäß § 8
eingetragenen Vormerkung zur Eigentumsübertragung bereits jetzt unwiderruflich
zu. Das Teilrücktrittsrecht ist in diesem Zusammenhang das einzige Recht der
Parteien und alle anderen vertraglichen oder gesetzlichen Rechte werden hiermit
ausgeschlossen, es sei denn, das betreffende Einzelne Kaufobjekt ist ein
Unabdingbares Einzel-Mietobjekt, oder zusammengerechnet mit allen anderen
Einzelnen Kaufobjekten, für welche die aufschiebenden Bedingungen nicht
innerhalb von sechs (6) Monaten ab dem Datum dieses Vertrages erfüllt wurden,
kann die in § 4.3 lit. a) genannte 75 % Schwelle nicht mehr erreicht werden; in
diesem Fall kann jede der Parteien vor dem Besitzübergang von diesem Vertrag
insgesamt zurücktreten.

7. If an Individual Purchase Object is destroyed completely or in major parts
prior to the Transfer of Possession, each Party is entitled to withdraw from
this Agreement with respect to the relevant Individual Purchase Object prior to
the Transfer of Possession. In this event, the Individual Purchase Object does
not become part of the lease agreement contained in Annex B and the Purchaser
herewith irrevocably agrees to the cancellation of the priority notice of
conveyance which has been recorded pursuant to Sec. 8. The partial withdrawal
right shall be the exclusive right of the Parties in this respect and any other
contractual and statutory rights shall be excluded herewith, unless the affected
Individual Purchase Object is a Must-Have Individual Leased Object or, when
taken together with all Individual Purchase Objects for which conditions
precedent have not been fulfilled within six (6) months from the date of this
Agreement, the 75 % threshold set forth in Sec. 4.3 lit. a) can no longer be
fulfilled, in which case each of the Parties may withdraw from this Agreement in
its entirety prior to the Transfer of Possession.

 

8. Im Falle eines Verstoßes gegen § 6.2 lit. a) ist der Käufer berechtigt, in
Bezug auf das betreffende Einzelne Kaufobjekt von diesem Vertrag zurückzutreten.
Das betreffende Einzelne Kaufobjekt fällt in diesem

8. In the event of a breach of Sec. 6.2 lit. a), the Purchaser is entitled to
withdraw from this Agreement with respect to the relevant Individual Purchase
Object. In this event, the Individual Purchase Object does not

 

 

49



--------------------------------------------------------------------------------

Fall aus dem Mietvertrag in Annex B heraus und der Käufer stimmt hiermit der
Löschung der gemäß § 8 eingetragenen Vormerkung zur Eigentumsübertragung bereits
jetzt unwiderruflich zu. Sofern es sich bei dem betroffenen Einzelnen Kaufobjekt
um ein Unabdingbares Einzel-Mietobjekt handelt, oder sofern, zusammengerechnet
mit allen anderen Einzelnen Kaufobjekten, die den Verstoß gegen § 6.2 lit. a)
verursacht haben, die in § 4.3 lit. a) genannte 75 % Schwelle nicht mehr
erreicht werden kann, so kann der Käufer von diesem Vertrag insgesamt
zurücktreten. Es gelten §§ 346 f. BGB. § 6.5 bleibt unberührt. In diesem Fall
ist § 14. 3 lit. b) entsprechend anwendbar. D.h. der Käufer kann eine
Vertragsstrafe in Höhe von EUR 3.000.000,00 verlangen, sofern die
Voraussetzungen gemäß § 14,3 lit. b) hinsichtlich des entsprechenden Einzelnen
Kaufobjektes eingetreten sind.

become part of the lease agreement contained in Annex B and the Purchaser
herewith irrevocably agrees to the cancellation of the priority notice of
conveyance which has been recorded pursuant to Sec. 8. If the affected
Individual Purchase Object is a Must-Have Individual Leased Object or, when
taken together with all Individual Purchase Objects which caused the breach of
Sec. 6.2 lit. a), the 75 % threshold set forth in Sec. 4.3 lit. a) can no longer
be fulfilled, the Purchaser may withdraw from this Agreement in its entirety.
Sec. 346 et seq. BGB shall apply. Sec. 6.5 shall remain unaffected. However,
Sec. 14.3 lit. b) shall apply mutatis mutandis in this event, i.e., the
Purchaser may claim liquidated damages of EUR 3,000,000 if the requirements of
Sec. 14.3 lit. b) are met with regard to such Individual Purchase Object.

 

9. Ein Rücktritt gemäß diesem § 14 kann in Form einer schriftlichen Erklärung
(per Telefax ist ausreichend) gegenüber dem amtierenden Notar, der zur
Entgegennahme einer solchen Erklärung im Namen aller Parteien dieses Vertrages
bevollmächtigt ist, oder gegenüber der jeweils anderen Partei (mit Kopie an den
Notar) erfolgen. Der amtierende Notar wird die anderen Parteien unverzüglich
nach Erhalt einer solchen Erklärung benachrichtigen.

9. Any withdrawal under this Sec. 14 may be given in the form of a written
statement (fax is sufficient) to the officiating Notary who is authorised to
receive such statement on behalf of all parties to this Agreement or to the
relevant other Party (with a copy to the Notary). The officiating Notary shall
inform the other Parties promptly after receipt of such statement.

 

 

50



--------------------------------------------------------------------------------

§ 15

Sonstiges

 

1. Änderungen dieses Kaufvertrags bedürfen zu ihrer Wirksamkeit der Schriftform,
soweit nicht kraft Gesetzes notarielle Beurkundung ausdrücklich vorgeschrieben
ist. Dies gilt auch für eine etwaige Abbedingung dieses
Schriftformerfordernisses.

Section 15

Miscellaneous

 

1. Amendments to this Agreement require written form in order to be valid, to
the extent that the law does not expressly require notarization. This also
applies for a waiver of this requirement of written form.

 

2. Soweit im Rahmen dieses Kaufvertrags Rechte und/oder Pflichten von dem Käufer
an Stelle des Verkäufers übernommen werden oder der Käufer in Rechte und/oder
Pflichten an Stelle des Verkäufers eintritt, beinhaltet dies zugleich die
Verpflichtung des Käufers zur Weiterübertragung entsprechender Pflichten auf
weitere Rechtsnachfolger (einschließlich dieser
Weiterübertragungsverpflichtung). Die Übernahme von Rechten und/oder Pflichten
oder der Eintritt in Rechte und/oder Pflichten durch den Käufer an Stelle des
Verkäufers erfolgt jeweils im Verhältnis der Parteien mit Wirkung zum
Besitzübergang. Sollte die Übernahme von Rechten und/oder Pflichten oder der
Eintritt in Rechte und/oder Pflichten durch den Käufer an Stelle des Verkäufers
die Zustimmung von Dritten erfordern, werden sich die Parteien für den Fall,
dass der betreffende Dritte die Zustimmung nicht erklären sollte, im
Innenverhältnis so stellen, als ob die Übernahme von Rechten und/oder Pflichten
oder der Eintritt in Rechte und/oder Pflichten im Außenver­hältnis zum Dritten
nach Maßgabe der vorstehenden Regelung wirksam erfolgt wäre.

2. Insofar as rights and/or obligations are assumed by the Purchaser in place of
the Seller, or the Purchaser enters into rights and/or obligations in place of
the Seller, as provided for in this Agreement, this also includes the
Purchaser’s obligation to reassign the corresponding obligations to additional
legal successors (including this obligation to reassign). In each instance, the
assumption of rights and/or obligations or the entry into rights and/or
obligations by the Purchaser in place of the Seller shall take place in the
relationship of the Parties with effect as of the Transfer of Possession. If the
consent of third parties is required for the assumption of rights and/or
obligations or the entry into rights and/or obligations by the Purchaser in
place of the Seller, in the event that the respective third party does not
declare its consent, the Parties will, in their relationship inter se, place
each other in the positions in which they would have been had the assumption of
rights and/or obligations validly taken effect vis-à-vis third parties in
accordance with the aforementioned provision.

 

3. Falls einzelne Bestimmungen dieses Kaufvertrags unwirksam sein sollten,

3. If individual provisions of this Agreement are invalid, or if this Agreement
contains

 

 

51



--------------------------------------------------------------------------------

oder dieser Kaufvertrag Lücken enthält, wird dadurch die Wirksamkeit der übrigen
Bestimmungen nicht berührt. Anstelle der unwirksamen Bestimmung werden die
Parteien diejenige wirksame Bestimmung vereinbaren, welche dem Sinn und Zweck
der unwirksamen Bestimmung entspricht. Im Falle von Lücken werden die Parteien
diejenige Bestimmung vereinbaren, die dem entspricht, was nach Sinn und Zweck
dieses Kaufvertrags vernünftigerweise vereinbart worden wäre, hätte man die
Angelegenheit von vornherein bedacht.

any gaps, this does not affect the validity of the remaining provisions. Instead
of the invalid provision, the parties will agree on that valid provision which
corresponds to the intention and purpose of the invalid provision. In the case
of gaps, the parties will agree on that provision which corresponds to what
would have been reasonably agreed in light of the intent and purpose of this
Agreement if the matter had been considered at the beginning.

 

4. Dieser Kaufvertrag unterliegt dem materiellen Recht der Bundesrepublik
Deutschland unter Ausschluss des UN-Kaufrechts (CISG).

4. This Agreement shall be governed by the substantive laws of the Federal
Republic of Germany, the application of the UN sales convention (CISG) being
excluded.

 

5. Der Gerichtsstand für alle sich aus oder im Zusammenhang mit diesem
Kaufvertrag ergebenden Streitigkeiten ist – soweit gesetzlich zulässig –
Düsseldorf.

5. The court of jurisdiction in relation to any legal disputes arising from or
in connection with this Agreement shall be – to the extent legally permissible –
Düsseldorf.

 

6. Die Parteien haben Änderungen ihrer Anschrift, die von der in der
Rahmenurkunde genannten abweichen, unverzüglich schriftlich der jeweils anderen
Partei und dem Notar mitzuteilen.

6. The parties shall inform each other and the Notary in writing without undue
delay in case of any change of their addresses mentioned in the Framework Deed.

 

7. MPT RHM Sonnenwende S.à r.l. wird als Beauftragter für alle Käufer und für
MPT Operating Partnership, L.P. aus oder im Zusammenhang mit diesem Vertrag
handeln und ist bevollmächtigt, sämtliche Mitteilungen, Erklärungen oder
Dokumente aus oder im Zusammenhang mit diesem Vertrag an den Verkäufer oder

7. MPT RHM Sonnenwende S.à r.l. shall act as agent for MPT Operating
Partnership, L.P. under or in relation to this Agreement and be authorised
(bevollmächtigt) to send (and receive) any notice, declaration or document under
or in connection with this Agreement to (or from) the Seller or the Notary on
behalf of MPT Operating Partnership, L.P.

 

 

52



--------------------------------------------------------------------------------

den Notar im Namen aller Käufer und von MPT Operating Partnership, L.P. zu
übersenden bzw. von dem Verkäufer oder dem Notar zu empfangen.


 

8. Die Parteien werden vertrauliche Informationen über die jeweils andere
Partei, ihren Geschäftsbetrieb und Angelegenheiten bzw. die hierin vorgesehenen
Transaktionen streng vertraulich behandeln (die
“Vertraulichkeitsverpflichtung”), mit der Maßgabe, dass diese
Vertraulichkeitsverpflichtung bis zwei Jahre nach Besitzübergang gilt. Sollten
die Voraussetzungen für den Besitzübergang nicht vorliegen, gilt diese
Vertraulichkeitsverpflichtung drei Jahre ab dem heutigen Tage. Presseerklärungen
sind von den Parteien gegenseitig zu genehmigen.

8. The parties shall treat confidential information relating to the relevant
other party, its business or affairs, or the transactions contemplated hereunder
strictly confidential (the “Confidentiality Commitment”), provided that this
Confidentiality Commitment will be valid for two years after the Transfer of
Possession. In the event that conditions regarding the Transfer of Possession
will not be fulfilled, the Confidentiality Commitment will be valid for three
years as of today. Press releases are to be mutually approved by the Parties.

 

Unbeschadet etwaiger anderslautender Bestimmungen in diesem Vertrag kann der
Kaüfer often legen, dass er diesen Kaufvertrag und den Mietvertrag geschlossen
hat, und Informationen hinsichtlich dieser Verträge, des Verkäufers, des
Kaufgegenstandes und sonstige (nach vernünftiger Einschätzung des Käufers)
erforderliche Informationen zur Verfügung stellen und often legen, die seinen
potenziellen Investoren in einem öffentlichen oder privaten Angebot von
Wertpapieren oder derzeitigen oder potenziellen Kreditgebern im Hinblick auf
eine Finanzierung bezüglich des Kaufgegenstandes offengelegt werden sollen,
sowie gegenüber Investoren, Analysten und sonstigen Dritten, die ein
berechtigtes Interesse an den Bedingungen dieser Verträge haben.

Notwithstanding anything contained herein to the contrary, Purchaser may
disclose that Purchaser has entered into this Agreement and the lease agreement
and may provide and disclose information regarding these agreements, the Seller,
the Purchase Object and such additional information as is necessary (in the
reasonable opinion of the Purchaser) to be disclosed to its proposed investors
in a public offering or private offering of securities, or to any current or
prospective lenders with respect to a financing in relation to the Purchase
Object, and to investors, analysts, and other parties which have a legitimate
interest in the terms of these agreements.

 

 

53



--------------------------------------------------------------------------------

Auberdem können der Verkäufer und seine verbundenen Unternehmen diese
Informationen gegenüber ihren Gesellschaftern und Investoren sowie ihren
finanzierenden Banken often legen.

Likewise, the Seller and its affiliates may disclose such information to its
shareholders and investors as well as to its financing banks.

 

Beide Parteien können diese Informationen gegenüber Dritten offen legen, um ihre
jeweiligen Rechte aus diesem Kaufvertrag oder dem Mietvertrag auszuüben (oder zu
schützen).

Both Parties may disclose any such information to any third party in exercising
(or protecting) any of their respective rights under this Agreement or the lease
agreement.

 

§ 16

Anlagen

 

Anlage 1.1    Kaufgegenstand Anlage 4 .9    Teilmietfläche des Einzelnen
Kaufobjekts 1 Anlage 6.2    Disclosure Schedule Anlage 6.2 q)   
Finanzinformationen Anlage 6.7    Datenraumindex Anlage 7.2    Zu übernehmende
Verträge Anlage 7.3    Unterwerfung unter die sofortige Zwangsvollstreckung
Anlage 7.6    Neue Belastungen

Section 16

Annexes

 

Annex 1.1    Purchase Object Annex 4.9    Portion of rentable area of the
Individual Purchase Object 1 Annex 6.2    Disclosure Schedule Annex 6.2 q)   
Financial Information Annex 6.7    Data Room Index Annex 7.2    Contracts to be
assumed Annex 7.3    Submission to immediate Enforcement Annex 7.6    New
encumbrances

 

 

54



--------------------------------------------------------------------------------

Im Falle von Widersprüchen zwischen diesem Kaufvertrag und den vorstehend
genannten Anlagen sind die Bestimmungen dieses Vertrages maßgeblich, wobei die
Anlagen untereinander gleichrangig sind.

 

In case of contradictions between this Agreement and the aforementioned Annexes
the provisions of this Agreement shall prevail whereas the Annexes shall be of
equal order.

 

 

LOGO [g590840ex10_1pg55.jpg]

 

55